EXHIBIT 10.7

 

 

LEASE

 

CALWEST INDUSTRIAL HOLDINGS TEXAS, L.P.,

 

Landlord,

 

and

 

INTRUSION INC.,

 

Tenant

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

 

USE AND RESTRICTIONS ON USE.

 

2.

 

TERM.

 

3.

 

RENT.

 

4.

 

RENT ADJUSTMENTS.

 

5.

 

SECURITY DEPOSIT

 

6.

 

ALTERATIONS.

 

7.

 

REPAIR.

 

8.

 

LIENS

 

9.

 

ASSIGNMENT AND SUBLETTING.

 

10.

 

INDEMNIFICATION

 

11.

 

INSURANCE.

 

12.

 

WAIVER OF SUBROGATION

 

13.

 

SERVICES AND UTILITIES.

 

14.

 

HOLDING OVER

 

15.

 

SUBORDINATION

 

16.

 

RULES AND REGULATIONS

 

17.

 

REENTRY BY LANDLORD.

 

18.

 

DEFAULT.

 

19.

 

REMEDIES.

 

20.

 

TENANT’S BANKRUPTCY OR INSOLVENCY.

 

21.

 

QUIET ENJOYMENT

 

22.

 

CASUALTY

 

23.

 

EMINENT DOMAIN

 

24.

 

SALE BY LANDLORD

 

25.

 

ESTOPPEL CERTIFICATES

 

26.

 

SURRENDER OF PREMISES.

 

27.

 

NOTICES

 

28.

 

TAXES PAYABLE BY TENANT

 

29.

 

RELOCATION OF TENANT

 

30.

 

DEFINED TERMS AND HEADINGS

 

31.

 

TENANT’S AUTHORITY

 

32.

 

FINANCIAL STATEMENTS AND CREDIT REPORTS

 

33.

 

COMMISSIONS

 

34.

 

TIME AND APPLICABLE LAW

 

35.

 

SUCCESSORS AND ASSIGNS

 

 

--------------------------------------------------------------------------------


 

36.

 

ENTIRE AGREEMENT

 

37.

 

EXAMINATION NOT OPTION

 

38.

 

RECORDATION

 

39.

 

TENANT REPRESENATION

 

40.

 

LIMITATION OF LANDLORD’S LIABILITY

 

EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES

 

EXHIBIT A-1 – SITE PLAN

 

EXHIBIT B – INITIAL ALTERATIONS

 

EXHIBIT C – COMMENCEMENT DATE MEMORANDUM

 

EXHIBIT D – RULES AND REGULATIONS

 

EXHIBIT E – RENEWAL OPTION

 

 

--------------------------------------------------------------------------------


 

GROSS (BY) OFFICE LEASE

 

REFERENCE PAGES

 

BUILDING:

 

1101 East Arapaho Road
Richardson, Texas, 75081

 

 

 

LANDLORD:

 

CALWEST INDUSTRIAL HOLDINGS TEXAS,
L.P., a Delaware limited partnership

 

 

 

LANDLORD’S ADDRESS:

 

1406 Halsey Way, Suite 110
Carrollton, TX 75007

 

 

 

ADDRESS FOR RENT PAYMENT:

 

CalWest Industrial Holdings Texas, L.P.
P.O. Box 847973
Dallas, Texas 75284

 

 

 

LEASE REFERENCE DATE:

 

January 12, 2004

 

 

 

TENANT:

 

INTRUSION INC., a Delaware corporation
(successor-in-interest to Optical Data Systems, Inc.)

 

 

 

TENANT’S NOTICE ADDRESS:

 

1101 East Arapaho Road
Richardson, Texas 75081

 

 

 

PREMISES ADDRESS:

 

1101 East Arapaho Road
Richardson, Texas 75081
(for outline of Premises see Exhibit A)

 

 

 

PREMISES RENTABLE AREA:

 

Approximately 32,834 sq. ft. (for outline of Premises see Exhibit A)

 

 

 

USE:

 

General office use

 

 

 

COMMENCEMENT DATE:

 

February 1, 2004

 

 

 

TERM OF LEASE:

 

Approximately six (6) years, one (1) month beginning on the Commencement Date
and ending on the Termination Date.

 

 

 

TERMINATION DATE:

 

February 28, 2010

 

 

 

ANNUAL RENT and MONTHLY INSTALLMENT OF RENT(Article 3):

 

 

 

Period

 

Rentable Square
Footage

 

Annual Rent
Per Square Foot

 

Annual Rent

 

Monthly
Installment of
Rent

 

from

 

through

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2/1/04

 

1/31/06

 

32,834

 

$

11.00

 

$

361,174.00

 

$

30,097.83

 

2/1/06

 

1/31/08

 

32,834

 

$

11.50

 

$

377,591.00

 

$

31,465.92

 

2/1/08

 

1/31/09

 

32,834

 

$

12.00

 

$

454,008.00

 

$

32,834.00

 

2/1/09

 

2/28/10

 

32,834

 

$

12.50

 

$

410,425.00

 

$

34,202.08

 

 

iii

--------------------------------------------------------------------------------


 

 

BASE YEAR (EXPENSES):

 

January 1, 2003 to December 31, 2003 ($4.26 per square foot)

 

 

 

BASE YEAR (TAXES):

 

Taxes for January 1, 2003 to December 31, 2003 ($1.03 per square foot)

 

 

 

HVAC EXPENSES:

 

$1,238.18 per month

 

 

 

TENANT’S PROPORTIONATE SHARE:

 

35.75% (based on a fraction, the numerator of which is the Premises Rentable
Area and the denominator of which is the square footage of the Building, which
is 91,851 square feet)

 

 

 

SECURITY DEPOSIT:

 

$35,250.00 (currently held by Landlord)

 

 

 

ASSIGNMENT/SUBLETTING FEE:

 

$1,500.00

 

 

 

REAL ESTATE BROKER DUE COMMISSION:

 

N/A

 

 

 

TENANT’S SIC CODE:

 

3660

 

 

 

BUILDING BUSINESS HOURS:

 

8:00 a.m. – 6:00 p.m., Monday through Friday, excluding holidays

 

 

 

AMORTIZATION RATE:

 

N/A

 

The Reference Pages information is incorporated into and made a part of the
Lease.  In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control.  This Lease includes Exhibits A through E,
all of which are made a part of this Lease.

 

LANDLORD:

 

 

TENANT:

 

 

 

 

 

CALWEST INDUSTRIAL HOLDINGS TEXAS, L.P.,
a Delaware limited partnership

 

INTRUSION INC., a Delaware corporation

 

 

 

By:

  CALWEST TEXAS, LLC, a Delaware limited
liability company
Its:  General Partner

 

 

 

 

 

 

 

By:

RREEF Management Company, a Delaware
corporation, its Property Manager

 

 

 

 

 

 

 

 

By:

 

/s/ CYNTHIA A. PRENDERGAST

 

 

By:

 

/s/ G. WARD PAXTON

 

 

 

 

 

 

 

 

 

 

Name:

 

Cynthia A. Prendergast

 

 

 

Name:

 

G. Ward Paxton

 

 

 

 

 

 

 

 

 

 

Title:

 

District Manager

 

 

 

Title:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

Dated:

              

March 23, 2004

 

 

 

Dated:

 

March 16, 2004

 

iv

--------------------------------------------------------------------------------


 

LEASE

 

This Lease restates and affirms that certain Lease dated September 12, 1989, as
amended by Supplemental Lease Agreement dated March 7, 1995 by and between
Landlord’s predecessor, G.D.A.F. ASSOCIATES, and Tenant’s predecessor, OPTICAL
DATA SYSTEMS, INC. (hereinafter collectively referred to as the “Original
Lease”).  By this Lease Landlord leases to Tenant and Tenant leases from
Landlord the Premises in the Building as set forth and described on the
Reference Pages.  The Premises are depicted on the floor plan attached hereto as
Exhibit A, and the Building is depicted on the site plan attached hereto as
Exhibit A-1.  The Reference Pages, including all terms defined thereon, are
incorporated as part of this Lease.

 

1.             USE AND RESTRICTIONS ON USE.

 

1.1           The Premises are to be used solely for general office purposes. 
Tenant shall not do or permit anything to be done in or about the Premises which
will in any way obstruct or interfere with the rights of other tenants or
occupants of the Building or injure, annoy, or disturb them, or allow the
Premises to be used for any improper, immoral, unlawful, or objectionable
purpose, or commit any waste.  Tenant shall not do, permit or suffer in, on, or
about the Premises the sale of any alcoholic liquor without the written consent
of Landlord first obtained.  Tenant shall comply with all governmental laws,
ordinances and regulations applicable to the use of the Premises and its
occupancy and shall promptly comply with all governmental orders and directions
for the correction, prevention and abatement of any violations in the Building
or appurtenant land, caused or permitted by, or resulting from the specific use
by, Tenant, or in or upon, or in connection with, the Premises, all at Tenant’s
sole expense.  Tenant shall not do or permit anything to be done on or about the
Premises or bring or keep anything into the Premises which will in any way
increase the rate of, invalidate or prevent the procuring of any insurance
protecting against loss or damage to the Building or any of its contents by fire
or other casualty or against liability for damage to property or injury to
persons in or about the Building or any part thereof.

 

1.2           Tenant shall not, and shall not direct, suffer or permit any of
its agents, contractors, employees, licensees or invitees (collectively, the
“Tenant Entities”) to at any time handle, use, manufacture, store or dispose of
in or about the Premises or the Building any (collectively “Hazardous
Materials”) flammables, explosives, radioactive materials, hazardous wastes or
materials, toxic wastes or materials, or other similar substances, petroleum
products or derivatives or any substance subject to regulation by or under any
federal, state and local laws and ordinances relating to the protection of the
environment or the keeping, use or disposition of environmentally hazardous
materials, substances, or wastes, presently in effect or hereafter adopted, all
amendments to any of them, and all rules and regulations issued pursuant to any
of such laws or ordinances (collectively “Environmental Laws”), nor shall Tenant
suffer or permit any Hazardous Materials to be used in any manner not fully in
compliance with all Environmental Laws, in the Premises or the Building and
appurtenant land or allow the environment to become contaminated with any
Hazardous Materials.  Notwithstanding the foregoing, Tenant may handle, store,
use or dispose of products containing small quantities of Hazardous Materials
(such as aerosol cans containing insecticides, toner for copiers, paints, paint
remover and the like) to the extent customary and necessary for the use of the
Premises for general office purposes; provided that Tenant shall always handle,
store, use, and dispose of any such Hazardous Materials in a safe and lawful
manner and never allow such Hazardous Materials to contaminate the Premises,
Building and appurtenant land or the environment.  TENANT SHALL PROTECT, DEFEND,
INDEMNIFY AND HOLD EACH AND ALL OF THE LANDLORD ENTITIES (AS DEFINED IN ARTICLE
30) HARMLESS FROM AND AGAINST ANY AND ALL LOSS, CLAIMS, LIABILITY (INCLUDING,
WITHOUT LIMITATION, ANY STRICT LIABILITY) OR COSTS (INCLUDING COURT COSTS AND
ATTORNEY’S FEES) INCURRED BY REASON OF ANY ACTUAL OR ASSERTED FAILURE OF TENANT
TO FULLY COMPLY WITH ALL APPLICABLE ENVIRONMENTAL LAWS, OR THE PRESENCE,
HANDLING, USE OR DISPOSITION IN OR FROM THE PREMISES OF ANY HAZARDOUS MATERIALS
BY TENANT OR ANY TENANT ENTITY (EVEN THOUGH PERMISSIBLE UNDER ALL APPLICABLE
ENVIRONMENTAL LAWS OR THE PROVISIONS OF THIS LEASE), OR BY REASON OF ANY ACTUAL
OR ASSERTED FAILURE OF TENANT TO KEEP, OBSERVE, OR PERFORM ANY PROVISION OF THIS
SECTION 1.2.

 

1.3           Tenant and the Tenant Entities will be entitled to the
non-exclusive use of the common areas of the Building as they exist from time to
time during the Term, including the parking facilities, subject to Landlord’s
rules and regulations regarding such use.  However, in no event will Tenant or
the Tenant Entities park more vehicles in the parking facilities than Tenant’s
Proportionate Share of the total parking spaces available for common use.  The
foregoing shall not be deemed to provide Tenant with an exclusive right to any
parking spaces or any guaranty of the availability of any particular parking
spaces or any specific number of parking spaces.

 

1

--------------------------------------------------------------------------------


 

2.             TERM.

 

2.1           The Term of this Lease shall begin on the Commencement Date as
shown on the Reference Pages and shall terminate on the Termination Date as
shown on the Reference Pages, unless sooner terminated by the provisions of this
Lease.

 

2.2           Tenant agrees that in the event of the inability of Landlord to
deliver possession of the Premises on the Commencement Date for any reason,
Landlord shall not be liable for any damage resulting from such inability.  No
such failure to give possession on the Commencement Date shall affect the any
obligations of Tenant under this Lease, including the payment of any rent due
under this Lease.

 

2.3           In the event Landlord permits Tenant, or any agent, employee or
contractor of Tenant, to enter, use or occupy the Premises prior to the
Commencement Date, such entry, use or occupancy shall be subject to all the
provisions of this Lease other than the payment of rent, including, without
limitation, Tenant’s compliance with the insurance requirements of Article 11. 
Said early possession shall not advance the Termination Date.

 

3.             RENT.

 

3.1           Tenant agrees to pay to Landlord the Annual Rent in effect from
time to time by paying the Monthly Installment of Rent then in effect on or
before the first day of each full calendar month during the Term, except that
the first full month’s rent shall be paid upon the execution of this Lease.  The
Monthly Installment of Rent in effect at any time shall be one-twelfth (1/12) of
the Annual Rent in effect at such time.  Rent for any period during the Term
which is less than a full month shall be a prorated portion of the Monthly
Installment of Rent based upon the number of days in such month.  Said rent
shall be paid to Landlord, without deduction or offset and without notice or
demand, at the Rent Payment Address, as set forth on the Reference Pages, or to
such other person or at such other place as Landlord may from time to time
designate in writing.  If an Event of Default occurs, Landlord may require by
notice to Tenant that all subsequent rent payments be made by an automatic
payment from Tenant’s bank account to Landlord’s account, without cost to
Landlord.  Tenant must implement such automatic payment system prior to the next
scheduled rent payment or within ten (10) days after Landlord’s notice,
whichever is later.  Unless specified in this Lease to the contrary, all amounts
and sums payable by Tenant to Landlord pursuant to this Lease shall be deemed
additional rent.

 

3.2           Tenant recognizes that late payment of any rent or other sum due
under this Lease will result in administrative expense to Landlord, the extent
of which additional expense is extremely difficult and economically impractical
to ascertain.  Tenant therefore agrees that if rent or any other sum is not paid
within ten (10) days of when due and payable pursuant to this Lease, a late
charge shall be imposed in an amount equal to the greater of:  (a) Fifty Dollars
($50.00), or (b) six percent (6%) of the unpaid rent or other payment.  The
amount of the late charge to be paid by Tenant shall be reassessed and added to
Tenant’s obligation for each successive month until paid.  The provisions of
this Section 3.2 in no way relieve Tenant of the obligation to pay rent or other
payments on or before the date on which they are due, nor do the terms of this
Section 3.2 in any way affect Landlord’s remedies pursuant to Article 19 of this
Lease in the event said rent or other payment is unpaid after date due.

 

4.             RENT ADJUSTMENTS.

 

4.1           For the purpose of this Article 4, the following terms are defined
as follows:

 

4.1.1        Lease Year:  Each fiscal year (as determined by Landlord from time
to time) falling partly or wholly within the Term.

 

4.1.2        Expenses:  All costs of operation, maintenance, repair, replacement
and management of the Building (including the amount of any credits which
Landlord may grant to particular tenants of the Building in lieu of providing
any standard services or paying any standard costs described in this Section
4.1.2 for similar tenants), as determined in accordance with generally accepted
accounting principles, including the following costs by way of illustration, but
not limitation: water and sewer charges; insurance charges of or relating to all
insurance policies and endorsements deemed by Landlord to be reasonably
necessary or desirable and relating in any manner to the protection,
preservation, or operation of the Building or any part thereof; utility costs,
including, but not limited to, the cost of heat and air conditioning, light,
power, steam, gas; waste disposal; the cost of janitorial services; the cost of
security and alarm services (including any central station signaling system);
costs of cleaning, repairing, replacing and maintaining the common areas,
including parking and landscaping, window cleaning costs; labor costs; costs and
expenses of managing the Building including management fees; air

 

2

--------------------------------------------------------------------------------


 

conditioning maintenance costs; elevator maintenance fees and supplies; material
costs; equipment costs including the cost of maintenance, repair and service
agreements and rental and leasing costs; purchase costs of equipment; current
rental and leasing costs of items which would be capital items if purchased;
tool costs; licenses, permits and inspection fees; wages and salaries; employee
benefits and payroll taxes; accounting and legal fees; any sales, use or service
taxes incurred in connection therewith.  In addition, Landlord shall be entitled
to recover, as additional rent (which, along with any other capital expenditures
constituting Expenses, Landlord may either include in Expenses or cause to be
billed to Tenant along with Expenses and Taxes but as a separate item), Tenant’s
Proportionate Share of: (i) an allocable portion of the cost of capital
improvement items which are reasonably calculated to reduce operating expenses;
(ii) the cost of fire sprinklers and suppression systems and other life safety
systems; and (iii) other capital expenses which are required under any
governmental laws, regulations or ordinances which were not applicable to the
Building at the time it was constructed; but the costs described in this
sentence shall be amortized over the reasonable life of such expenditures in
accordance with such reasonable life and amortization schedules as shall be
determined by Landlord in accordance with generally accepted accounting
principles, with interest on the unamortized amount at one percent (1%) in
excess of the Wall Street Journal prime lending rate announced from time to
time.  Expenses shall not include depreciation or amortization of the Building
or equipment in the Building except as provided herein, loan principal payments,
costs of alterations of tenants’ premises, leasing commissions, interest
expenses on long-term borrowings or advertising costs.

 

4.1.3        Taxes:  Real estate taxes and any other taxes, charges and
assessments which are levied with respect to the Building or the land
appurtenant to the Building, or with respect to any improvements, fixtures and
equipment or other property of Landlord, real or personal, located in the
Building and used in connection with the operation of the Building and said
land, any payments to any ground lessor in reimbursement of tax payments made by
such lessor; and all fees, expenses and costs incurred by Landlord in
investigating, protesting, contesting or in any way seeking to reduce or avoid
increase in any assessments, levies or the tax rate pertaining to any Taxes to
be paid by Landlord in any Lease Year.  Taxes shall not include any corporate
franchise, or estate, inheritance or net income tax, or tax imposed upon any
transfer by Landlord of its interest in this Lease or the Building or any taxes
to be paid by Tenant pursuant to Article 28.

 

4.2           If in any Lease Year, (i) Expenses paid or incurred shall exceed
Expenses paid or incurred in the Base Year (Expenses) and/or (ii) Taxes paid or
incurred by Landlord in any Lease Year shall exceed the amount of such Taxes
which became due and payable in the Base Year (Taxes), Tenant shall pay as
additional rent for such Lease Year Tenant’s Proportionate Share of such
excess.  In addition, Tenant shall pay as additional rent the HVAC Expenses (as
defined in Exhibit B attached hereto) in the amount shown on the Reference
Pages.

 

4.3           The annual determination of Expenses shall be made by Landlord and
shall be binding upon Landlord and Tenant, subject to the provisions of this
Section 4.3.  During the Term, Tenant may review, at Tenant’s sole cost and
expense, the books and records supporting such determination in an office of
Landlord, or Landlord’s agent, during normal business hours, upon giving
Landlord five (5) days advance written notice within sixty (60) days after
receipt of such determination, but in no event more often than once in any one
(1) year period, subject to execution of a confidentiality agreement acceptable
to Landlord, and provided that if Tenant utilizes an independent accountant to
perform such review it shall be one of national standing which is reasonably
acceptable to Landlord, is not compensated on a contingency basis and is also
subject to such confidentiality agreement.  If Tenant fails to object to
Landlord’s determination of Expenses within ninety (90) days after receipt, or
if any such objection fails to state with specificity the reason for the
objection, Tenant shall be deemed to have approved such determination and shall
have no further right to object to or contest such determination. In the event
that during all or any portion of any Lease Year or Base Year, the Building is
not fully rented and occupied Landlord shall make an appropriate adjustment in
occupancy-related Expenses for such year for the purpose of avoiding distortion
of the amount of such Expenses to be attributed to Tenant by reason of variation
in total occupancy of the Building, by employing consistent and sound accounting
and management principles to determine Expenses that would have been paid or
incurred by Landlord had the Building been at least ninety-five percent (95%)
rented and occupied, and the amount so determined shall be deemed to have been
Expenses for such Lease Year.

 

4.4           Prior to the actual determination thereof for a Lease Year,
Landlord may from time to time estimate Tenant’s liability for Expenses and/or
Taxes under Section 4.2, Article 6 and Article 28 for the Lease Year or portion
thereof.  Landlord will give Tenant written notification of the amount of such
estimate and Tenant agrees that it will pay, by increase of its Monthly
Installments of Rent due in such Lease Year, additional rent in the amount of
such estimate.  Any such increased rate of Monthly Installments of Rent pursuant
to this Section 4.4 shall remain in effect until further written notification to
Tenant pursuant hereto.

 

4.5           When the above mentioned actual determination of Tenant’s
liability for Expenses and/or Taxes is made for any Lease Year and when Tenant
is so notified in writing, then:

 

3

--------------------------------------------------------------------------------


 

4.5.1        If the total additional rent Tenant actually paid pursuant to
Section 4.3 on account of Expenses and/or Taxes for the Lease Year is less than
Tenant’s liability for Expenses and/or Taxes, then Tenant shall pay such
deficiency to Landlord as additional rent in one lump sum within thirty (30)
days of receipt of Landlord’s bill therefore; and

 

4.5.2        If the total additional rent Tenant actually paid pursuant to
Section 4.3 on account of Expenses and/or Taxes for the Lease Year is more than
Tenant’s liability for Expenses and/or Taxes, then Landlord shall credit the
difference against the then next due payments to be made by Tenant under this
Article 4, or, if the Lease has terminated, refund the difference in cash. 
Tenant shall not be entitled to a credit by reason of actual Expenses and/or
Taxes in any Lease Year being less than Expenses and/or Taxes in the Base Year
(Expenses and/or Taxes).

 

4.6           If the Commencement Date is other than January 1 or if the
Termination Date is other than December 31, Tenant’s liability for Expenses and
Taxes for the Lease Year in which said Date occurs shall be prorated based upon
a three hundred sixty-five (365) day year.

 

5.             SECURITY DEPOSIT.  Tenant shall deposit the Security Deposit with
Landlord upon the execution of this Lease.  Said sum shall be held by Landlord
as security for the faithful performance by Tenant of all the terms, covenants
and conditions of this Lease to be kept and performed by Tenant and not as an
advance rental deposit or as a measure of Landlord’s damage in case of Tenant’s
default.  If Tenant defaults with respect to any provision of this Lease,
Landlord may use any part of the Security Deposit for the payment of any rent or
any other sum in default, or for the payment of any amount which Landlord may
spend or become obligated to spend by reason of Tenant’s default, or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s default.  If any portion is so used, Tenant shall within five
(5) days after written demand therefore, deposit with Landlord an amount
sufficient to restore the Security Deposit to its original amount and Tenant’s
failure to do so shall be a material breach of this Lease.  Except to such
extent, if any, as shall be required by law, Landlord shall not be required to
keep the Security Deposit separate from its general funds, and Tenant shall not
be entitled to interest on such deposit.  If Tenant shall fully and faithfully
perform every provision of this Lease to be performed by it, the Security
Deposit or any balance thereof shall be returned to Tenant at such time after
termination of this Lease when Landlord shall have determined that all of
Tenant’s obligations under this Lease have been fulfilled.

 

6.             ALTERATIONS.

 

6.1           Except for those, if any, specifically provided for in Exhibit B
to this Lease, Tenant shall not make or suffer to be made any alterations,
additions, or improvements, including, but not limited to, the attachment of any
fixtures or equipment in, on, or to the Premises or any part thereof or the
making of any improvements as required by Article 7, without the prior written
consent of Landlord.  When applying for such consent, Tenant shall, if requested
by Landlord, furnish complete plans and specifications for such alterations,
additions and improvements. Landlord’s consent shall not be unreasonably
withheld with respect to alterations which (i) are not structural in nature,
(ii) are not visible from the exterior of the Building, (iii) do not affect or
require modification of the Building’s electrical, mechanical, plumbing, HVAC or
other systems, and (iv) in aggregate do not cost more than $5.00 per rentable
square foot of that portion of the Premises affected by the alterations in
question.

 

6.2           In the event Landlord consents to the making of any such
alteration, addition or improvement by Tenant, the same shall be made by using
either Landlord’s contractor or a contractor reasonably approved by Landlord, in
either event at Tenant’s sole cost and expense.  If Tenant shall employ any
contractor other than Landlord’s contractor and such other contractor or any
subcontractor of such other contractor shall employ any non-union labor or
supplier, Tenant shall be responsible for and hold Landlord harmless from any
and all delays, damages and extra costs suffered by Landlord as a result of any
dispute with any labor unions concerning the wage, hours, terms or conditions of
the employment of any such labor.  In any event Landlord may charge Tenant a
construction management fee not to exceed five percent (5%) of the cost of such
work to cover its overhead as it relates to such proposed work, plus third-party
costs actually incurred by Landlord in connection with the proposed work and the
design thereof, with all such amounts being due five (5) days after Landlord’s
demand.

 

6.3           All alterations, additions or improvements proposed by Tenant
shall be constructed in accordance with all government laws, ordinances, rules
and regulations, using Building standard materials where applicable, and Tenant
shall, prior to construction, provide the additional insurance required under
Article 11 in such case, and also all such assurances to Landlord as Landlord
shall reasonably require to assure payment of the costs thereof, including but
not limited to, notices of non-responsibility, waivers of lien, surety company
performance bonds and funded construction escrows and to protect Landlord and
the Building and appurtenant land against any loss from any mechanic’s,
materialmen’s or other liens.  Tenant shall pay in addition to any sums due
pursuant to Article 4, any increase in real estate taxes attributable to any
such alteration,

 

4

--------------------------------------------------------------------------------


 

addition or improvement for so long, during the Term, as such increase is
ascertainable; at Landlord’s election said sums shall be paid in the same way as
sums due under Article 4.  Landlord may, as a condition to its consent to any
particular alterations or improvements, require Tenant to deposit with Landlord
the amount reasonably estimated by Landlord as sufficient to cover the cost of
removing such alterations or improvements and restoring the Premises, to the
extent required under Section 26.2

 

7.             REPAIR.

 

7.1           Landlord shall have no obligation to alter, remodel, improve,
repair, decorate or paint the Premises, except as specified in Exhibit B if
attached to this Lease and except that Landlord shall repair and maintain the
structural portions of the Building, including the basic plumbing, air
conditioning, heating and electrical systems installed or furnished by
Landlord.  By taking possession of the Premises, Tenant accepts them as being in
good order, condition and repair and in the condition in which Landlord is
obligated to deliver them, except as set forth in the punch list to be delivered
pursuant to Section 2.1.  It is hereby understood and agreed that no
representations respecting the condition of the Premises or the Building have
been made by Landlord to Tenant, except as specifically set forth in this Lease.

 

7.2           Tenant shall, at all times during the Term, keep the Premises in
good condition and repair excepting damage by fire, or other casualty, and in
compliance with all applicable governmental laws, ordinances and regulations,
promptly complying with all governmental orders and directives for the
correction, prevention and abatement of any violations or nuisances in or upon,
or connected with, the Premises, all at Tenant’s sole expense.

 

7.3           Landlord shall not be liable for any failure to make any repairs
or to perform any maintenance unless such failure shall persist for an
unreasonable time after written notice of the need of such repairs or
maintenance is given to Landlord by Tenant.

 

7.4           Except as provided in Article 22, there shall be no abatement of
rent and no liability of Landlord by reason of any injury to or interference
with Tenant’s business arising from the making of any repairs, alterations or
improvements in or to any portion of the Building or the Premises or to
fixtures, appurtenances and equipment in the Building.  Except to the extent, if
any, prohibited by law, Tenant waives the right to make repairs at Landlord’s
expense under any law, statute or ordinance now or hereafter in effect.

 

8.             LIENS.  Tenant shall keep the Premises, the Building and
appurtenant land and Tenant’s leasehold interest in the Premises free from any
liens arising out of any services, work or materials performed, furnished, or
contracted for by Tenant, or obligations incurred by Tenant.  In the event that
Tenant fails, within ten (10) days following the imposition of any such lien, to
either cause the same to be released of record or provide Landlord with
insurance against the same issued by a major title insurance company or such
other protection against the same as Landlord shall accept (such failure to
constitute an Event of Default), Landlord shall have the right to cause the same
to be released by such means as it shall deem proper, including payment of the
claim giving rise to such lien.  All such sums paid by Landlord and all expenses
incurred by it in connection therewith shall be payable to it by Tenant within
five (5) days Landlord’s demand.

 

9.             ASSIGNMENT AND SUBLETTING.

 

9.1           Tenant shall not have the right to assign or pledge this Lease or
to sublet the whole or any part of the Premises whether voluntarily or by
operation of law, or permit the use or occupancy of the Premises by anyone other
than Tenant, and shall not make, suffer or permit such assignment, subleasing or
occupancy without the prior written consent of Landlord, such consent not to be
unreasonably withheld, and said restrictions shall be binding upon any and all
assignees of the Lease and subtenants of the Premises.  In the event Tenant
desires to sublet, or permit such occupancy of, the Premises, or any portion
thereof, or assign this Lease, Tenant shall give written notice thereof to
Landlord at least sixty (60) days but no more than one hundred twenty (120) days
prior to the proposed commencement date of such subletting or assignment, which
notice shall set forth the name of the proposed subtenant or assignee, the
relevant terms of any sublease or assignment and copies of financial reports and
other relevant financial information of the proposed subtenant or assignee.

 

9.2           Notwithstanding any assignment or subletting, permitted or
otherwise, Tenant shall at all times remain directly, primarily and fully
responsible and liable for the payment of the rent specified in this Lease and
for compliance with all of its other obligations under the terms, provisions and
covenants of this Lease.  Upon the occurrence of an Event of Default, if the
Premises or any part of them are then assigned or sublet, Landlord, in addition
to any other remedies provided in this Lease or provided by law, may, at its
option, collect directly from such assignee or subtenant all rents due and
becoming due to Tenant under such assignment or sublease and apply such rent
against any sums due to Landlord from

 

5

--------------------------------------------------------------------------------


 

Tenant under this Lease, and no such collection shall be construed to constitute
a novation or release of Tenant from the further performance of Tenant’s
obligations under this Lease.

 

9.3           In addition to Landlord’s right to approve of any subtenant or
assignee, Landlord shall have the option, in its sole discretion, in the event
of any proposed subletting or assignment, to terminate this Lease, or in the
case of a proposed subletting of less than the entire Premises, to recapture the
portion of the Premises to be sublet, as of the date the subletting or
assignment is to be effective.  The option shall be exercised, if at all, by
Landlord giving Tenant written notice given by Landlord to Tenant within thirty
(30) days following Landlord’s receipt of Tenant’s written notice as required
above.  However, if Tenant notifies Landlord, within five (5) days after receipt
of Landlord’s termination notice, that Tenant is rescinding its proposed
assignment or sublease, the termination notice shall be void and the Lease shall
continue in full force and effect.  If this Lease shall be terminated with
respect to the entire Premises pursuant to this Section, the Term of this Lease
shall end on the date stated in Tenant’s notice as the effective date of the
sublease or assignment as if that date had been originally fixed in this Lease
for the expiration of the Term.  If Landlord recaptures under this Section only
a portion of the Premises, the rent to be paid from time to time during the
unexpired Term shall abate proportionately based on the proportion by which the
approximate square footage of the remaining portion of the Premises shall be
less than that of the Premises as of the date immediately prior to such
recapture.  Tenant shall, at Tenant’s own cost and expense, discharge in full
any outstanding commission obligation which may be due and owing as a result of
any proposed assignment or subletting, whether or not the Premises are
recaptured pursuant to this Section 9.3 and rented by Landlord to the proposed
tenant or any other tenant.

 

9.4           In the event that Tenant sells, sublets, assigns or transfers this
Lease, Tenant shall pay to Landlord as additional rent an amount equal to one
hundred percent (100%) of any Increased Rent (as defined below), less the Costs
Component (as defined below), when and as such Increased Rent is received by
Tenant.  As used in this Section, “Increased Rent” shall mean the excess of (i)
all rent and other consideration which Tenant is entitled to receive by reason
of any sale, sublease, assignment or other transfer of this Lease, over (ii) the
rent otherwise payable by Tenant under this Lease at such time.  For purposes of
the foregoing, any consideration received by Tenant in form other than cash
shall be valued at its fair market value as determined by Landlord in good
faith.  The “Costs Component” is that amount which, if paid monthly, would fully
amortize on a straight-line basis, over the entire period for which Tenant is to
receive Increased Rent, the reasonable costs incurred by Tenant for leasing
commissions and tenant improvements in connection with such sublease, assignment
or other transfer.

 

9.5           Notwithstanding any other provision hereof, it shall be considered
reasonable for Landlord to withhold its consent to any assignment of this Lease
or sublease of any portion of the Premises if at the time of either Tenant’s
notice of the proposed assignment or sublease or the proposed commencement date
thereof, there shall exist any uncured default of Tenant or matter which will
become a default of Tenant with passage of time unless cured, or if the proposed
assignee or sublessee is an entity:  (a) with which Landlord is already in
negotiation; (b) is already an occupant of the Building unless Landlord is
unable to provide the amount of space required by such occupant; (c) is a
governmental agency; (d) is incompatible with the character of occupancy of the
Building; (e) with which the payment for the sublease or assignment is
determined in whole or in part based upon its net income or profits; or
(f) would subject the Premises to a use which would:  (i) involve increased
personnel or wear upon the Building; (ii)  violate any exclusive right granted
to another tenant of the Building; (iii) require any addition to or modification
of the Premises or the Building in order to comply with building code or other
governmental requirements; or, (iv) involve a violation of Section 1.2.  Tenant
expressly agrees that for the purposes of any statutory or other requirement of
reasonableness on the part of Landlord, Landlord’s refusal to consent to any
assignment or sublease for any of the reasons described in this Section 9.5,
shall be conclusively deemed to be reasonable.

 

9.6           Upon any request to assign or sublet, Tenant will pay to Landlord
the Assignment/Subletting Fee plus, on demand, a sum equal to all of Landlord’s
costs, including reasonable attorney’s fees, incurred in investigating and
considering any proposed or purported assignment or pledge of this Lease or
sublease of any of the Premises, regardless of whether Landlord shall consent
to, refuse consent, or determine that Landlord’s consent is not required for,
such assignment, pledge or sublease.  Any purported sale, assignment, mortgage,
transfer of this Lease or subletting, which does not comply, with the provisions
of this Article 9 shall be void.

 

9.7           If Tenant is a corporation, limited liability company, partnership
or trust, any transfer or transfers of or change or changes within any twelve
(12) month period in the number of the outstanding voting shares of the
corporation or limited liability company, the general partnership interests in
the partnership or the identity of the persons or entities controlling the
activities of such partnership or trust resulting in the persons or entities
owning or controlling a majority of such shares, partnership interests or
activities of such partnership or trust at the beginning of such period no
longer having such ownership or control shall be regarded as equivalent to an
assignment of this Lease to the persons or entities acquiring

 

6

--------------------------------------------------------------------------------


 

such ownership or control and shall be subject to all the provisions of this
Article 9 to the same extent and for all intents and purposes as though such an
assignment.

 

10.           INDEMNIFICATION.  NONE OF THE LANDLORD ENTITIES SHALL BE LIABLE
AND TENANT HEREBY WAIVES ALL CLAIMS AGAINST THEM FOR ANY DAMAGE TO ANY PROPERTY
OR ANY INJURY TO ANY PERSON IN OR ABOUT THE PREMISES OR THE BUILDING BY OR FROM
ANY CAUSE WHATSOEVER (INCLUDING WITHOUT LIMITING THE FOREGOING, RAIN OR WATER
LEAKAGE OF ANY CHARACTER FROM THE ROOF, WINDOWS, WALLS, BASEMENT, PIPES,
PLUMBING WORKS OR APPLIANCES, THE BUILDING NOT BEING IN GOOD CONDITION OR
REPAIR, GAS, FIRE, OIL, ELECTRICITY OR THEFT), EXCEPT TO THE EXTENT CAUSED BY OR
ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR ITS
AGENTS, EMPLOYEES OR CONTRACTORS.  TENANT SHALL PROTECT, DEFEND, INDEMNIFY AND
HOLD THE LANDLORD ENTITIES HARMLESS FROM AND AGAINST ANY AND ALL LOSS, CLAIMS,
LIABILITY OR COSTS (INCLUDING COURT COSTS AND ATTORNEY’S FEES) INCURRED BY
REASON OF (A) ANY DAMAGE TO ANY PROPERTY (INCLUDING BUT NOT LIMITED TO PROPERTY
OF ANY LANDLORD ENTITY) OR ANY INJURY (INCLUDING BUT NOT LIMITED TO DEATH) TO
ANY PERSON OCCURRING IN, ON OR ABOUT THE PREMISES OR THE BUILDING TO THE EXTENT
THAT SUCH INJURY OR DAMAGE SHALL BE CAUSED BY OR ARISE FROM ANY ACTUAL OR
ALLEGED ACT, NEGLECT, FAULT, OR OMISSION BY OR OF TENANT OR ANY TENANT ENTITY TO
MEET ANY STANDARDS IMPOSED BY ANY DUTY WITH RESPECT TO THE INJURY OR DAMAGE; (B)
THE CONDUCT OR MANAGEMENT OF ANY WORK OR THING WHATSOEVER DONE BY THE TENANT IN
OR ABOUT THE PREMISES OR FROM TRANSACTIONS OF THE TENANT CONCERNING THE
PREMISES; (C) TENANT’S FAILURE TO COMPLY WITH ANY AND ALL GOVERNMENTAL LAWS,
ORDINANCES AND REGULATIONS APPLICABLE TO THE CONDITION OR USE OF THE PREMISES OR
ITS OCCUPANCY; OR (D) ANY BREACH OR DEFAULT ON THE PART OF TENANT IN THE
PERFORMANCE OF ANY COVENANT OR AGREEMENT ON THE PART OF THE TENANT TO BE
PERFORMED PURSUANT TO THIS LEASE, IN EACH CASE EVEN THOUGH CAUSED OR ALLEGED TO
BE CAUSED BY THE NEGLIGENCE OR FAULT OF LANDLORD OR ITS AGENTS, EMPLOYEES OR
CONTRACTORS (OTHER THAN A LOSS ARISING FROM THE GROSS NEGLIGENCE OF LANDLORD OR
ITS AGENTS, EMPLOYEES OR CONTRACTORS), AND EVEN THOUGH ANY SUCH CLAIM, CAUSE OF
ACTION, OR SUIT IS BASED UPON OR ALLEGED TO BE BASED UPON THE STRICT LIABILITY
OF LANDLORD OR ITS AGENTS, EMPLOYEES OR CONTRACTORS.  THIS INDEMNITY IS INTENDED
TO INDEMNIFY LANDLORD AND ITS AGENTS, EMPLOYEES OR CONTRACTORS AGAINST THE
CONSEQUENCES OF THEIR OWN NEGLIGENCE OR FAULT AS PROVIDED ABOVE WHEN LANDLORD OR
ITS AGENTS, EMPLOYEES OR CONTRACTORS ARE JOINTLY, COMPARATIVELY, CONTRIBUTIVELY,
OR CONCURRENTLY NEGLIGENT WITH TENANT.  THE PROVISIONS OF THIS ARTICLE SHALL
SURVIVE THE TERMINATION OF THIS LEASE WITH RESPECT TO ANY CLAIMS OR LIABILITY
ACCRUING PRIOR TO SUCH TERMINATION.

 

11.           INSURANCE.

 

11.1         Tenant shall keep in force throughout the Term: (a) a Commercial
General Liability insurance policy or policies to protect the Landlord Entities
against any liability to the public or to any invitee of Tenant or a Landlord
Entity incidental to the use of or resulting from any accident occurring in or
upon the Premises with a limit of not less than $1,000,000 per occurrence and
not less than $2,000,000 in the annual aggregate, or such larger amount as
Landlord may prudently require from time to time, covering bodily injury and
property damage liability and $1,000,000 products/completed operations
aggregate; (b) Business Auto Liability covering owned, non-owned and hired
vehicles with a limit of not less than $1,000,000 per accident; (c) insurance
protecting against liability under Worker’s Compensation Laws with limits at
least as required by statute; (d) Employers Liability with limits of $1,000,000
each accident, $1,000,000 disease policy limit, $1,000,000 disease—each
employee; (e) All Risk or Special Form coverage protecting Tenant against loss
of or damage to Tenant’s alterations, additions, improvements, carpeting, floor
coverings, panelings, decorations, fixtures, inventory and other business
personal property situated in or about the Premises to the full replacement
value of the property so insured, (f) Business Interruption Insurance for 100%
of the 12 months actual loss sustained, and (g) Excess Liability in the amount
of $5,000,000.

 

11.2         The aforesaid policies shall (a) be provided at Tenant’s expense;
(b) name the Landlord Entities as additional insureds (General Liability) and
loss payee (Property—Special Form); (c) be issued by an insurance company with a
minimum Best’s rating of “A:VII” during the Term; and (d) provide that said
insurance shall not be canceled unless thirty (30) days prior written notice
(ten days for non-payment of premium) shall have been given to Landlord; a
certificate of Liability insurance on ACORD Form 25 and a certificate of
Property insurance on ACORD Form 27 shall be delivered to Landlord by Tenant
upon the Commencement Date and at least thirty (30) days prior to each renewal
of said insurance.

 

7

--------------------------------------------------------------------------------


 

11.3         Whenever Tenant shall undertake any alterations, additions or
improvements in, to or about the Premises (“Work”) the aforesaid insurance
protection must extend to and include injuries to persons and damage to property
arising in connection with such Work, without limitation including liability
under any applicable structural work act, and such other insurance as Landlord
shall require; and the policies of or certificates evidencing such insurance
must be delivered to Landlord prior to the commencement of any such Work.

 

12.           WAIVER OF SUBROGATION.  So long as their respective insurers so
permit, Tenant and Landlord hereby mutually waive their respective rights of
recovery against each other for any loss insured by fire, extended coverage, All
Risks or other insurance now or hereafter existing for the benefit of the
respective party but only to the extent of the net insurance proceeds payable
under such policies.  Each party shall obtain any special endorsements required
by their insurer to evidence compliance with the aforementioned waiver.

 

13.           SERVICES AND UTILITIES.

 

13.1         Provided Tenant shall not be in default under this Lease, and
subject to the other provisions of this Lease, Landlord agrees to furnish to the
Premises during Building Business Hours (specified on the Reference Pages) on
generally recognized business days (but exclusive in any event of Sundays and
national and local legal holidays), the following services and utilities subject
to the rules and regulations of the Building prescribed from time to time:  (a)
water suitable for normal office use of the Premises; (b) electricity and heat
and air conditioning required in Landlord’s judgment for the use and occupation
of the Premises during Building Business Hours; (c) cleaning and janitorial
service; (d) elevator service by nonattended automatic elevators, if applicable;
and, (e) equipment to bring to the Premises electricity for lighting,
convenience outlets and other normal office use.  In the absence of Landlord’s
gross negligence or willful misconduct, Landlord shall not be liable for, and
Tenant shall not be entitled to, any abatement or reduction of rental by reason
of Landlord’s failure to furnish any of the foregoing, unless such failure shall
persist for an unreasonable time after written notice of such failure is given
to Landlord by Tenant and provided further that Landlord shall not be liable
when such failure is caused by accident, breakage, repairs, labor disputes of
any character, energy usage restrictions or by any other cause, similar or
dissimilar, beyond the reasonable control of Landlord.  Landlord shall use
reasonable efforts to remedy any interruption in the furnishing of services and
utilities.

 

13.2         Should Tenant require any additional work or service, as described
above, including services furnished outside ordinary business hours specified
above, except for electricity and heat and air conditioning charges, Landlord
may, on terms to be agreed, upon reasonable advance notice by Tenant, furnish
such additional service and Tenant agrees to pay Landlord such charges as may be
agreed upon, including any tax imposed thereon, but in no event at a charge less
than Landlord’s actual cost plus overhead for such additional service and, where
appropriate, a reasonable allowance for depreciation of any systems being used
to provide such service.

 

13.3         Wherever heat-generating machines or equipment are used by Tenant
in the Premises which affect the temperature otherwise maintained by the air
conditioning system or Tenant allows occupancy of the Premises by more persons
than the heating and air conditioning system is designed to accommodate, in
either event whether with or without Landlord’s approval, Landlord reserves the
right to install supplementary heating and/or air conditioning units in or for
the benefit of the Premises and the cost thereof, including the cost of
installation and the cost of operations and maintenance, shall be paid by Tenant
to Landlord within five (5) days of Landlord’s demand.

 

13.4         Tenant will not, without the written consent of Landlord, use any
apparatus or device in the Premises, including but not limited to, electronic
data processing machines and machines using current in excess of 2000 watts
and/or 20 amps or 120 volts, which will in any way increase the amount of
electricity or water usually furnished or supplied for use of the Premises for
normal office use, nor connect with electric current, except through existing
electrical outlets in the Premises, or water pipes, any apparatus or device for
the purposes of using electrical current or water.  If Tenant shall require
water or electric current in excess of that usually furnished or supplied for
use of the Premises as normal office use, Tenant shall procure the prior written
consent of Landlord for the use thereof, which Landlord may refuse, and if
Landlord does consent, Landlord may cause a water meter or electric current
meter to be installed so as to measure the amount of such excess water and
electric current.  The cost of any such meters shall be paid for by Tenant. 
Tenant agrees to pay to Landlord within five (5) days of Landlord’s demand , the
cost of all such excess water and electric current consumed (as shown by said
meters, if any, or, if none, as reasonably estimated by Landlord) at the rates
charged for such services by the local public utility or agency, as the case may
be, furnishing the same, plus any additional expense incurred in keeping account
of the water and electric current so consumed.

 

8

--------------------------------------------------------------------------------


 

13.5         Tenant will not, without the written consent of Landlord, contract
with a utility provider to service the Premises with any utility, including, but
not limited to, telecommunications, electricity, water, sewer or gas, which is
not previously providing such service to other tenants in the Building.  Subject
to Landlord’s reasonable rules and regulations and the provisions of Articles 6
and 26, Tenant shall be entitled to the use of wiring (“Communications Wiring”)
from the existing telecommunications nexus in the Building to the Premises,
sufficient for normal general office use of the Premises.  Tenant shall not
install any additional Communications Wiring, nor remove any Communications
Wiring, without in each instance obtaining the prior written consent of
Landlord, which consent may be withheld in Landlord’s sole and absolute
discretion.  Landlord’s shall in no event be liable for disruption in any
service obtained by Tenant pursuant to this paragraph.

 

14.           HOLDING OVER.  Tenant shall pay Landlord for each day Tenant
retains possession of the Premises or part of them after termination of this
Lease by lapse of time or otherwise at the rate (“Holdover Rate”) which shall be
One Hundred Fifty Percent (150%) of the greater of (a) the amount of the Annual
Rent for the last period prior to the date of such termination plus all Rent
Adjustments under Article 4; and (b) the then market rental value of the
Premises as determined by Landlord assuming a new lease of the Premises of the
then usual duration and other terms, in either case, prorated on a daily basis,
and also pay all damages sustained by Landlord by reason of such retention.  If
Landlord gives notice to Tenant of Landlord’s election to such effect, such
holding over shall constitute renewal of this Lease for a period from month to
month or one (1) year, whichever shall be specified in such notice, in either
case at the Holdover Rate, but if the Landlord does not so elect, no such
renewal shall result notwithstanding acceptance by Landlord of any sums due
hereunder after such termination; and instead, a tenancy at sufferance at the
Holdover Rate shall be deemed to have been created.  In any event, no provision
of this Article 14 shall be deemed to waive Landlord’s right of reentry or any
other right under this Lease or at law.

 

15.           SUBORDINATION.  Without the necessity of any additional document
being executed by Tenant for the purpose of effecting a subordination, this
Lease shall be subject and subordinate at all times to ground or underlying
leases and to the lien of any mortgages or deeds of trust now or hereafter
placed on, against or affecting the Building, Landlord’s interest or estate in
the Building, or any ground or underlying lease; provided, however, that if the
lessor, mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have Tenant’s interest in this Lease be superior to any such
instrument, then, by notice to Tenant, this Lease shall be deemed superior,
whether this Lease was executed before or after said instrument. 
Notwithstanding the foregoing, Tenant covenants and agrees to execute and
deliver within ten (10) days of Landlord’s request such further instruments
evidencing such subordination or superiority of this Lease as may be required by
Landlord.

 

16.           RULES AND REGULATIONS.  Tenant shall faithfully observe and comply
with all the rules and regulations as set forth in Exhibit D to this Lease and
all reasonable and non-discriminatory modifications of and additions to them
from time to time put into effect by Landlord.  Landlord shall not be
responsible to Tenant for the non-performance by any other tenant or occupant of
the Building of any such rules and regulations.

 

17.           REENTRY BY LANDLORD.

 

17.1         Landlord reserves and shall at all times have the right to re-enter
the Premises to inspect the same, to supply janitor service and any other
service to be provided by Landlord to Tenant under this Lease, to show said
Premises to prospective purchasers, mortgagees or tenants, and to alter, improve
or repair the Premises and any portion of the Building, without abatement of
rent, and may for that purpose erect, use and maintain scaffolding, pipes,
conduits and other necessary structures and open any wall, ceiling or floor in
and through the Building and Premises where reasonably required by the character
of the work to be performed, provided entrance to the Premises shall not be
blocked thereby, and further provided that the business of Tenant shall not be
interfered with unreasonably. Landlord shall have the right at any time to
change the arrangement and/or locations of entrances, or passageways, doors and
doorways, and corridors, windows, elevators, stairs, toilets or other public
parts of the Building and to change the name, number or designation by which the
Building is commonly known.  In the event that Landlord damages any portion of
any wall or wall covering, ceiling, or floor or floor covering within the
Premises, Landlord shall repair or replace the damaged portion to match the
original as nearly as commercially reasonable but shall not be required to
repair or replace more than the portion actually damaged. Tenant hereby waives
any claim for damages for any injury or inconvenience to or interference with
Tenant’s business, any loss of occupancy or quiet enjoyment of the Premises, and
any other loss occasioned by any action of Landlord authorized by this Article
17.

 

17.2         For each of the aforesaid purposes, Landlord shall at all times
have and retain a key with which to unlock all of the doors in the Premises,
excluding Tenant’s vaults and safes or special security areas (designated in
advance), and Landlord shall have the right to use any and all means which
Landlord may deem proper to open said doors in an emergency to obtain entry to
any portion of the Premises.  As to any portion to which access cannot be had by
means of a key or keys in

 

9

--------------------------------------------------------------------------------


 

Landlord’s possession, Landlord is authorized to gain access by such means as
Landlord shall elect and the cost of repairing any damage occurring in doing so
shall be borne by Tenant and paid to Landlord within five (5) days of Landlord’s
demand.

 

18.           DEFAULT.

 

18.1         Except as otherwise provided in Article 20, the following events
shall be deemed to be Events of Default under this Lease:

 

18.1.1      Tenant shall fail to pay when due any sum of money becoming due to
be paid to Landlord under this Lease, whether such sum be any installment of the
rent reserved by this Lease, any other amount treated as additional rent under
this Lease, or any other payment or reimbursement to Landlord required by this
Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of five (5) days after written notice that
such payment was not made when due, but if any such notice shall be given, for
the twelve (12) month period commencing with the date of such notice, the
failure to pay within five (5) days after due any additional sum of money
becoming due to be paid to Landlord under this Lease during such period shall be
an Event of Default, without notice.

 

18.1.2      Tenant shall fail to comply with any term, provision or covenant of
this Lease which is not provided for in another Section of this Article and
shall not cure such failure within twenty (20) days (forthwith, if the failure
involves a hazardous condition) after written notice of such failure to Tenant
provided, however, that such failure shall not be an event of default if such
failure could not reasonably be cured during such twenty (20) day period, Tenant
has commenced the cure within such twenty (20) day period and thereafter is
diligently pursuing such cure to completion, but the total aggregate cure period
shall not exceed ninety (90) days.

 

18.1.3      Tenant shall fail to vacate the Premises immediately upon
termination of this Lease, by lapse of time or otherwise, or upon termination of
Tenant’s right to possession only.

 

18.1.4      Tenant shall become insolvent, admit in writing its inability to pay
its debts generally as they become due, file a petition in bankruptcy or a
petition to take advantage of any insolvency statute, make an assignment for the
benefit of creditors, make a transfer in fraud of creditors, apply for or
consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property, or file a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws, as now in
effect or hereafter amended, or any other applicable law or statute of the
United States or any state thereof.

 

18.1.5      A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or of
the whole or any substantial part of its property, without the consent of
Tenant, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under the bankruptcy laws of the United States, as now in
effect or hereafter amended, or any state thereof, and such order, judgment or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of entry thereof.

 

19.           REMEDIES.

 

19.1         Except as otherwise provided in Article 20, upon the occurrence of
any of the Events of Default described or referred to in Article 18, Landlord
shall have the option to pursue any one or more of the following remedies
without any notice or demand whatsoever, concurrently or consecutively and not
alternatively:

 

19.1.1      Landlord may, at its election, terminate this Lease or terminate
Tenant’s right to possession only, without terminating the Lease.

 

19.1.2      Upon any termination of this Lease, whether by lapse of time or
otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event and to repossess Landlord of the Premises as of
Landlord’s former estate and to expel or remove Tenant and any others who may be
occupying or be within the Premises and to remove Tenant’s signs and other
evidence of tenancy and all other property of Tenant therefrom without being
deemed in any manner guilty of trespass, eviction or forcible entry or detainer,
and without incurring any liability for any damage resulting therefrom, Tenant
waiving any right to claim damages for such re-entry and expulsion, and without
relinquishing Landlord’s right to rent or any other right given to Landlord
under this Lease or by operation of law.

 

10

--------------------------------------------------------------------------------


 

19.1.3      Upon any termination of this Lease, whether by lapse of time or
otherwise, Landlord shall be entitled to recover as damages, all rent, including
any amounts treated as additional rent under this Lease, and other sums due and
payable by Tenant on the date of termination, plus as liquidated damages and not
as a penalty, an amount equal to the sum of:  (a) an amount equal to the then
present value of the rent reserved in this Lease for the residue of the stated
Term of this Lease including any amounts treated as additional rent under this
Lease and all other sums provided in this Lease to be paid by Tenant, minus the
fair rental value of the Premises for such residue; (b) the value of the time
and expense necessary to obtain a replacement tenant or tenants, and the
estimated expenses described in Section 19.1.4 relating to recovery of the
Premises, preparation for reletting and for reletting itself; and (c) the cost
of performing any other covenants which would have otherwise been performed by
Tenant.

 

19.1.4      Upon any termination of Tenant’s right to possession only without
termination of the Lease:

 

19.1.4.1  Neither such termination of Tenant’s right to possession nor
Landlord’s taking and holding possession thereof as provided in Section 19.1.2
shall terminate the Lease or release Tenant, in whole or in part, from any
obligation, including Tenant’s obligation to pay the rent, including any amounts
treated as additional rent, under this Lease for the full Term, and if Landlord
so elects Tenant shall continue to pay to Landlord the entire amount of the rent
as and when it becomes due, including any amounts treated as additional rent
under this Lease, for the remainder of the Term plus any other sums provided in
this Lease to be paid by Tenant for the remainder of the Term.

 

19.1.4.2  Landlord shall use commercially reasonable efforts to relet the
Premises or portions thereof to the extent required by applicable law.  Landlord
and Tenant agree that nevertheless Landlord shall at most be required to use
only the same efforts Landlord then uses to lease premises in the Building
generally and that in any case that Landlord shall not be required to give any
preference or priority to the showing or leasing of the Premises or portions
thereof over any other space that Landlord may be leasing or have available and
may place a suitable prospective tenant in any such other space regardless of
when such other space becomes available and that Landlord shall have the right
to relet the Premises for a greater or lesser term than that remaining under
this Lease, the right to relet only a portion of the Premises, or a portion of
the Premises or the entire Premises as a part of a larger area, and the right to
change the character or use of the Premises.  In connection with or in
preparation for any reletting, Landlord may, but shall not be required to, make
repairs, alterations and additions in or to the Premises and redecorate the same
to the extent Landlord deems necessary or desirable, and Tenant shall pay the
cost thereof, together with Landlord’s expenses of reletting, including, without
limitation, any commission incurred by Landlord, within five (5) days of
Landlord’s demand.  Landlord shall not be required to observe any instruction
given by Tenant about any reletting or accept any tenant offered by Tenant
unless such offered tenant has a credit-worthiness acceptable to Landlord and
leases the entire Premises upon terms and conditions including a rate of rent
(after giving effect to all expenditures by Landlord for tenant improvements,
broker’s commissions and other leasing costs) all no less favorable to Landlord
than as called for in this Lease, nor shall Landlord be required to make or
permit any assignment or sublease for more than the current term or which
Landlord would not be required to permit under the provisions of Article 9.

 

19.1.4.3  Until such time as Landlord shall elect to terminate the Lease and
shall thereupon be entitled to recover the amounts specified in such case in
Section 19.1.3, Tenant shall pay to Landlord upon demand the full amount of all
rent, including any amounts treated as additional rent under this Lease and
other sums reserved in this Lease for the remaining Term, together with the
costs of repairs, alterations, additions, redecorating and Landlord’s expenses
of reletting and the collection of the rent accruing therefrom (including
reasonable attorney’s fees and broker’s commissions), as the same shall then be
due or become due from time to time, less only such consideration as Landlord
may have received from any reletting of the Premises; and Tenant agrees that
Landlord may file suits from time to time to recover any sums falling due under
this Article 19 as they become due.  Any proceeds of reletting by Landlord in
excess of the amount then owed by Tenant to Landlord from time to time shall be
credited against Tenant’s future obligations under this Lease but shall not
otherwise be refunded to Tenant or inure to Tenant’s benefit.

 

19.2         Upon the occurrence of an Event of Default, Landlord may (but shall
not be obligated to) cure such default at Tenant’s sole expense.  Without
limiting the generality of the foregoing, Landlord may, at Landlord’s option,
enter into and upon the Premises if Landlord determines in its sole discretion
that Tenant is not acting within a commercially reasonable time to maintain,
repair or replace anything for which Tenant is responsible under this Lease or
to otherwise effect compliance with its obligations under this Lease and correct
the same, without being deemed in any manner guilty of trespass, eviction or
forcible entry and detainer and without incurring any liability for any damage
or interruption of Tenant’s business resulting therefrom and Tenant agrees to
reimburse Landlord within five (5) days of Landlord’s demand as additional rent,
for any expenses which Landlord may incur in thus effecting compliance with
Tenant’s obligations under this Lease, plus interest from the date of
expenditure by Landlord at the Wall Street Journal prime rate.

 

11

--------------------------------------------------------------------------------


 

19.3         Tenant understands and agrees that in entering into this Lease,
Landlord is relying upon receipt of all the Annual and Monthly Installments of
Rent to become due with respect to all the Premises originally leased hereunder
over the full Initial Term of this Lease for amortization, including interest at
the Amortization Rate.  For purposes hereof, the “Concession Amount” shall be
defined as the aggregate of all amounts forgone or expended by Landlord as free
rent under the lease, under Exhibit B hereof for construction allowances
(excluding therefrom any amounts expended by Landlord for Landlord’s Work, as
defined in Exhibit B), and for brokers’ commissions payable by reason of this
Lease.  Accordingly, Tenant agrees that if this Lease or Tenant’s right to
possession of the Premises leased hereunder shall be terminated as of any date
(“Default Termination Date”) prior to the expiration of the full Initial Term
hereof by reason of a default of Tenant, there shall be due and owing to
Landlord as of the day prior to the Default Termination Date, as rent in
addition to all other amounts owed by Tenant as of such Date, the amount
(“Unamortized Amount”) of the Concession Amount determined as set forth below;
provided, however, that in the event that such amounts are recovered by Landlord
pursuant to any other provision of this Article 19, Landlord agrees that it
shall not attempt to recover such amounts pursuant to this Paragraph 19.3.  For
the purposes hereof, the Unamortized Amount shall be determined in the same
manner as the remaining principal balance of a mortgage with interest at the
Amortization Rate payable in level payments over the same length of time as from
the effectuation of the Concession concerned to the end of the full Initial Term
of this Lease would be determined.  The foregoing provisions shall also apply to
and upon any reduction of space in the Premises, as though such reduction were a
termination for Tenant’s default, except that (i) the Unamortized Amount shall
be reduced by any amounts paid by Tenant to Landlord to effectuate such
reduction and (ii) the manner of application shall be that the Unamortized
Amount shall first be determined as though for a full termination as of the
Effective Date of the elimination of the portion, but then the amount so
determined shall be multiplied by the fraction of which the numerator is the
rentable square footage of the eliminated portion and the denominator is the
rentable square footage of the Premises originally leased hereunder; and the
amount thus obtained shall be the Unamortized Amount.

 

19.4         If, on account of any breach or default by Tenant in Tenant’s
obligations under the terms and conditions of this Lease, it shall become
necessary or appropriate for Landlord to employ or consult with an attorney or
collection agency concerning or to enforce or defend any of Landlord’s rights or
remedies arising under this Lease or to collect any sums due from Tenant, Tenant
agrees to pay all costs and fees so incurred by Landlord, including, without
limitation, reasonable attorneys’ fees and costs.  TENANT EXPRESSLY WAIVES ANY
RIGHT TO: (A) TRIAL BY JURY; AND (B) SERVICE OF ANY NOTICE REQUIRED BY ANY
PRESENT OR FUTURE LAW OR ORDINANCE APPLICABLE TO LANDLORDS OR TENANTS BUT NOT
REQUIRED BY THE TERMS OF THIS LEASE.

 

19.5         Pursuit of any of the foregoing remedies shall not preclude pursuit
of any of the other remedies provided in this Lease or any other remedies
provided by law (all such remedies being cumulative), nor shall pursuit of any
remedy provided in this Lease constitute a forfeiture or waiver of any rent due
to Landlord under this Lease or of any damages accruing to Landlord by reason of
the violation of any of the terms, provisions and covenants contained in this
Lease.

 

19.6         No act or thing done by Landlord or its agents during the Term
shall be deemed a termination of this Lease or an acceptance of the surrender of
the Premises, and no agreement to terminate this Lease or accept a surrender of
said Premises shall be valid, unless in writing signed by Landlord.  No waiver
by Landlord of any violation or breach of any of the terms, provisions and
covenants contained in this Lease shall be deemed or construed to constitute a
waiver of any other violation or breach of any of the terms, provisions and
covenants contained in this Lease.  Landlord’s acceptance of the payment of
rental or other payments after the occurrence of an Event of Default shall not
be construed as a waiver of such Default, unless Landlord so notifies Tenant in
writing.  Forbearance by Landlord in enforcing one or more of the remedies
provided in this Lease upon an Event of Default shall not be deemed or construed
to constitute a waiver of such Default or of Landlord’s right to enforce any
such remedies with respect to such Default or any subsequent Default.

 

19.7         To secure the payment of all rentals and other sums of money
becoming due from Tenant under this Lease, Landlord shall have and Tenant grants
to Landlord a first lien upon the leasehold interest of Tenant under this Lease,
which lien may be enforced in equity, and a continuing security interest upon
all goods, wares, equipment, fixtures, furniture, inventory, accounts, contract
rights, chattel paper and other personal property of Tenant situated on the
Premises, and such property shall not be removed therefrom without the consent
of Landlord until all arrearages in rent as well as any and all other sums of
money then due to Landlord under this Lease shall first have been paid and
discharged.  Upon the occurrence of an Event of Default, Landlord shall have, in
addition to any other remedies provided in this Lease or by law, all rights and
remedies under the Uniform Commercial Code, including without limitation the
right to sell the property described in this Section 19.7 at public or private
sale upon five (5) days’ notice to Tenant.

 

19.8         Any and all property which may be removed from the Premises by
Landlord pursuant to the authority of this Lease or of law, to which Tenant is
or may be entitled, may be handled, removed and/or stored, as the case may be,
by or at the direction of Landlord but at the risk, cost and expense of Tenant,
and Landlord shall in no event be responsible for the

 

12

--------------------------------------------------------------------------------


 

value, preservation or safekeeping thereof.  Tenant shall pay to Landlord, upon
demand, any and all expenses incurred in such removal and all storage charges
against such property so long as the same shall be in Landlord’s possession or
under Landlord’s control.  Any such property of Tenant not retaken by Tenant
from storage within thirty (30) days after removal from the Premises shall, at
Landlord’s option, be deemed conveyed by Tenant to Landlord under this Lease as
by a bill of sale without further payment or credit by Landlord to Tenant.

 

19.9         If more than one (1) Event of Default occurs during the Term or any
renewal thereof, Tenant’s renewal options, expansion options, purchase options
and rights of first offer and/or refusal, if any are provided for in this Lease,
shall be null and void.

 

20.           TENANT’S BANKRUPTCY OR INSOLVENCY.

 

20.1         If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):

 

20.1.1      Tenant, Tenant as debtor-in-possession, and any trustee or receiver
of Tenant’s assets (each a “Tenant’s Representative”) shall have no greater
right to assume or assign this Lease or any interest in this Lease, or to
sublease any of the Premises than accorded to Tenant in Article 9, except to the
extent Landlord shall be required to permit such assumption, assignment or
sublease by the provisions of such Debtor’s Law.  Without limitation of the
generality of the foregoing, any right of any Tenant’s Representative to assume
or assign this Lease or to sublease any of the Premises shall be subject to the
conditions that:

 

20.1.1.1  Such Debtor’s Law shall provide to Tenant’s Representative a right of
assumption of this Lease which Tenant’s Representative shall have timely
exercised and Tenant’s Representative shall have fully cured any default of
Tenant under this Lease.

 

20.1.1.2  Tenant’s Representative or the proposed assignee, as the case shall
be, shall have deposited with Landlord as security for the timely payment of
rent an amount equal to the larger of: (a) three (3) months’ rent and other
monetary charges accruing under this Lease; and (b) any sum specified in Article
5; and shall have provided Landlord with adequate other assurance of the future
performance of the obligations of the Tenant under this Lease.  Without
limitation, such assurances shall include, at least, in the case of assumption
of this Lease, demonstration to the satisfaction of the Landlord that Tenant’s
Representative has and will continue to have sufficient unencumbered assets
after the payment of all secured obligations and administrative expenses to
assure Landlord that Tenant’s Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenant’s obligations under this Lease.

 

20.1.1.3  The assumption or any contemplated assignment of this Lease or
subleasing any part of the Premises, as shall be the case, will not breach any
provision in any other lease, mortgage, financing agreement or other agreement
by which Landlord is bound.

 

20.1.1.4  Landlord shall have, or would have had absent the Debtor’s Law, no
right under Article 9 to refuse consent to the proposed assignment or sublease
by reason of the identity or nature of the proposed assignee or sublessee or the
proposed use of the Premises concerned.

 

21.           QUIET ENJOYMENT.  Landlord represents and warrants that it has
full right and authority to enter into this Lease and that Tenant, while paying
the rental and performing its other covenants and agreements contained in this
Lease, shall peaceably and quietly have, hold and enjoy the Premises for the
Term without hindrance or molestation from Landlord subject to the terms and
provisions of this Lease.  Landlord shall not be liable for any interference or
disturbance by other tenants or third persons, nor shall Tenant be released from
any of the obligations of this Lease because of such interference or
disturbance.

 

22.           CASUALTY

 

22.1         In the event the Premises or the Building are damaged by fire or
other cause and in Landlord’s reasonable estimation such damage can be
materially restored within one hundred eighty (180) days, Landlord shall
forthwith repair the

 

13

--------------------------------------------------------------------------------


 

same and this Lease shall remain in full force and effect, except that Tenant
shall be entitled to a proportionate abatement in rent from the date of such
damage.  Such abatement of rent shall be made pro rata in accordance with the
extent to which the damage and the making of such repairs shall interfere with
the use and occupancy by Tenant of the Premises from time to time.  Within
forty-five (45) days from the date of such damage, Landlord shall notify Tenant,
in writing, of Landlord’s reasonable estimation of the length of time within
which material restoration can be made, and Landlord’s determination shall be
binding on Tenant.  For purposes of this Lease, the Building or Premises shall
be deemed “materially restored” if they are in such condition as would not
prevent or materially interfere with Tenant’s use of the Premises for the
purpose for which it was being used immediately before such damage.

 

22.2         If such repairs cannot, in Landlord’s reasonable estimation, be
made within one hundred eighty (180) days, Landlord and Tenant shall each have
the option of giving the other, at any time within ninety (90) days after such
damage, notice terminating this Lease as of the date of such damage.  In the
event of the giving of such notice, this Lease shall expire and all interest of
the Tenant in the Premises shall terminate as of the date of such damage as if
such date had been originally fixed in this Lease for the expiration of the
Term.  In the event that neither Landlord nor Tenant exercises its option to
terminate this Lease, then Landlord shall repair or restore such damage, this
Lease continuing in full force and effect, and the rent hereunder shall be
proportionately abated as provided in Section 22.1.

 

22.3         Landlord shall not be required to repair or replace any damage or
loss by or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to, Tenant. 
Any insurance, which may be carried, by Landlord or Tenant against loss or
damage to the Building or Premises shall be for the sole benefit of the party
carrying such insurance and under its sole control.

 

22.4         In the event that Landlord should fail to complete such repairs and
material restoration within sixty (60) days after the date estimated by Landlord
therefore as extended by this Section 22.4, Tenant may at its option and as its
sole remedy terminate this Lease by delivering written notice to Landlord,
within fifteen (15) days after the expiration of said period of time, whereupon
the Lease shall end on the date of such notice or such later date fixed in such
notice as if the date of such notice was the date originally fixed in this Lease
for the expiration of the Term; provided, however, that if construction is
delayed because of changes, deletions or additions in construction requested by
Tenant, strikes, lockouts, casualties, Acts of God, war, material or labor
shortages, government regulation or control or other causes beyond the
reasonable control of Landlord, the period for restoration, repair or rebuilding
shall be extended for the amount of time Landlord is so delayed.

 

22.5         Notwithstanding anything to the contrary contained in this
Article:  (a) Landlord shall not have any obligation whatsoever to repair,
reconstruct, or restore the Premises when the damages resulting from any
casualty covered by the provisions of this Article 22 occur during the last
twelve (12) months of the Term or any extension thereof, but if Landlord
determines not to repair such damages Landlord shall notify Tenant and if such
damages shall render any material portion of the Premises untenantable Tenant
shall have the right to terminate this Lease by notice to Landlord within
fifteen (15) days after receipt of Landlord’s notice; and (b) in the event the
holder of any indebtedness secured by a mortgage or deed of trust covering the
Premises or Building requires that any insurance proceeds be applied to such
indebtedness, then Landlord shall have the right to terminate this Lease by
delivering written notice of termination to Tenant within fifteen (15) days
after such requirement is made by any such holder, whereupon this Lease shall
end on the date of such damage as if the date of such damage were the date
originally fixed in this Lease for the expiration of the Term.

 

22.6         In the event of any damage or destruction to the Building or
Premises by any peril covered by the provisions of this Article 22, it shall be
Tenant’s responsibility to properly secure the Premises and upon notice from
Landlord to remove forthwith, at its sole cost and expense, such portion of all
of the property belonging to Tenant or its licensees from such portion or all of
the Building or Premises as Landlord shall request.

 

23.           EMINENT DOMAIN.  If all or any substantial part of the Premises
shall be taken or appropriated by any public or quasi-public authority under the
power of eminent domain, or conveyance in lieu of such appropriation, either
party to this Lease shall have the right, at its option, of giving the other, at
any time within thirty (30) days after such taking, notice terminating this
Lease, except that Tenant may only terminate this Lease by reason of taking or
appropriation, if such taking or appropriation shall be so substantial as to
materially interfere with Tenant’s use and occupancy of the Premises.  If
neither party to this Lease shall so elect to terminate this Lease, the rental
thereafter to be paid shall be adjusted on a fair and equitable basis under the
circumstances.  In addition to the rights of Landlord above, if any substantial
part of the Building shall be taken or appropriated by any public or
quasi-public authority under the power of eminent domain or conveyance in lieu
thereof, and regardless of whether the Premises or any part thereof are so taken
or appropriated, Landlord shall have the right, at its sole option, to terminate
this Lease.  Landlord shall be entitled to any and all income, rent, award, or
any interest

 

14

--------------------------------------------------------------------------------


 

whatsoever in or upon any such sum, which may be paid or made in connection with
any such public or quasi-public use or purpose, and Tenant hereby assigns to
Landlord any interest it may have in or claim to all or any part of such sums,
other than any separate award which may be made with respect to Tenant’s trade
fixtures and moving expenses; Tenant shall make no claim for the value of any
unexpired Term.

 

24.           SALE BY LANDLORD.  In event of a sale or conveyance by Landlord of
the Building, the same shall operate to release Landlord from any future
liability upon any of the covenants or conditions, expressed or implied,
contained in this Lease in favor of Tenant, and in such event Tenant agrees to
look solely to the responsibility of the successor in interest of Landlord in
and to this Lease.  Except as set forth in this Article 24, this Lease shall not
be affected by any such sale and Tenant agrees to attorn to the purchaser or
assignee.  If any security has been given by Tenant to secure the faithful
performance of any of the covenants of this Lease, Landlord may transfer or
deliver said security, as such, to Landlord’s successor in interest and
thereupon Landlord shall be discharged from any further liability with regard to
said security.

 

25.           ESTOPPEL CERTIFICATES.  Within ten (10) days following any written
request which Landlord may make from time to time, Tenant shall execute and
deliver to Landlord or mortgagee or prospective mortgagee a sworn statement
certifying:  (a) the date of commencement of this Lease; (b) the fact that this
Lease is unmodified and in full force and effect (or, if there have been
modifications to this Lease, that this Lease is in full force and effect, as
modified, and stating the date and nature of such modifications); (c) the date
to which the rent and other sums payable under this Lease have been paid; (d)
the fact that there are no current defaults under this Lease by either Landlord
or Tenant except as specified in Tenant’s statement; and (e) such other matters
as may be requested by Landlord.  Landlord and Tenant intend that any statement
delivered pursuant to this Article 25 may be relied upon by any mortgagee,
beneficiary or purchaser, and Tenant shall be liable for all loss, cost or
expense resulting from the failure of any sale or funding of any loan caused by
any material misstatement contained in such estoppel certificate.  Tenant
irrevocably agrees that if Tenant fails to execute and deliver such certificate
within such ten (10) day period Landlord or Landlord’s beneficiary or agent may
execute and deliver such certificate on Tenant’s behalf, and that such
certificate shall be fully binding on Tenant.

 

26.           SURRENDER OF PREMISES.

 

26.1         Tenant shall arrange to meet Landlord for two (2) joint inspections
of the Premises, the first to occur at least thirty (30) days (but no more than
sixty (60) days) before the last day of the Term, and the second to occur not
later than forty-eight (48) hours after Tenant has vacated the Premises.  In the
event of Tenant’s failure to arrange such joint inspections and/or participate
in either such inspection, Landlord’s inspection at or after Tenant’s vacating
the Premises shall be conclusively deemed correct for purposes of determining
Tenant’s responsibility for repairs and restoration.

 

26.2         All alterations, additions, and improvements in, on, or to the
Premises made or installed by or for Tenant, including carpeting (collectively,
“Alterations”), shall be and remain the property of Tenant during the Term. 
Upon the expiration or sooner termination of the Term, all Alterations shall
become a part of the realty and shall belong to Landlord without compensation,
and title shall pass to Landlord under this Lease as by a bill of sale.  At the
end of the Term or any renewal of the Term or other sooner termination of this
Lease, Tenant will peaceably deliver up to Landlord possession of the Premises,
together with all Alterations by whomsoever made, in the same conditions
received or first installed, broom clean and free of all debris, excepting only
ordinary wear and tear and damage by fire or other casualty.  Notwithstanding
the foregoing, if Landlord elects by notice given to Tenant at least ten (10)
days prior to expiration of the Term, Tenant shall, at Tenant’s sole cost,
remove any Alterations, including carpeting, so designated by Landlord’s notice,
and repair any damage caused by such removal.  Tenant must, at Tenant’s sole
cost, remove upon termination of this Lease, any and all of Tenant’s furniture,
furnishings, movable partitions of less than full height from floor to ceiling
and other trade fixtures and personal property (collectively, “Personalty”). 
Personalty not so removed shall be deemed abandoned by the Tenant and title to
the same shall thereupon pass to Landlord under this Lease as by a bill of sale,
but Tenant shall remain responsible for the cost of removal and disposal of such
Personalty, as well as any damage caused by such removal.  In lieu of requiring
Tenant to remove Alterations and Personalty and repair the Premises as
aforesaid, Landlord may, by written notice to Tenant delivered at least thirty
(30) days before the Termination Date, require Tenant to pay to Landlord, as
additional rent hereunder, the cost of such removal and repair in an amount
reasonably estimated by Landlord.

 

26.3         All obligations of Tenant under this Lease not fully performed as
of the expiration or earlier termination of the Term shall survive the
expiration or earlier termination of the Term Upon the expiration or earlier
termination of the Term, Tenant shall pay to Landlord the amount, as estimated
by Landlord, necessary to repair and restore the Premises as provided in this
Lease and/or to discharge Tenant’s obligation for unpaid amounts due or to
become due to Landlord.  All such amounts shall be used and held by Landlord for
payment of such obligations of Tenant, with Tenant being liable for any
additional costs upon demand by Landlord, or with any excess to be returned to
Tenant after all such obligations have been

 

15

--------------------------------------------------------------------------------


 

determined and satisfied.  Any otherwise unused Security Deposit shall be
credited against the amount payable by Tenant under this Lease.

 

27.           NOTICES.  Any notice or document required or permitted to be
delivered under this Lease shall be addressed to the intended recipient, by
fully prepaid registered or certified United States Mail return receipt
requested, or by reputable independent contract delivery service furnishing a
written record of attempted or actual delivery, and shall be deemed to be
delivered when tendered for delivery to the addressee at its address set forth
on the Reference Pages, or at such other address as it has then last specified
by written notice delivered in accordance with this Article 27, or if to Tenant
at either its aforesaid address or its last known registered office or home of a
general partner or individual owner, whether or not actually accepted or
received by the addressee.  Any such notice or document may also be personally
delivered if a receipt is signed by and received from, the individual, if any,
named in Tenant’s Notice Address.

 

28.           TAXES PAYABLE BY TENANT.  In addition to rent and other charges to
be paid by Tenant under this Lease, Tenant shall reimburse to Landlord, upon
demand, any and all taxes payable by Landlord (other than net income taxes)
whether or not now customary or within the contemplation of the parties to this
Lease:  (a) upon, allocable to, or measured by or on the gross or net rent
payable under this Lease, including without limitation any gross income tax or
excise tax levied by the State, any political subdivision thereof, or the
Federal Government with respect to the receipt of such rent; (b) upon or with
respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy of the Premises or any portion thereof,
including any sales, use or service tax imposed as a result thereof; (c) upon or
measured by the Tenant’s gross receipts or payroll or the value of Tenant’s
equipment, furniture, fixtures and other personal property of Tenant or
leasehold improvements, alterations or additions located in the Premises; or (d)
upon this transaction or any document to which Tenant is a party creating or
transferring any interest of Tenant in this Lease or the Premises.  In addition
to the foregoing, Tenant agrees to pay, before delinquency, any and all taxes
levied or assessed against Tenant and which become payable during the term
hereof upon Tenant’s equipment, furniture, fixtures and other personal property
of Tenant located in the Premises.

 

29.           RELOCATION OF TENANT.  Intentionally deleted.

 

30.           DEFINED TERMS AND HEADINGS.  The Article headings shown in this
Lease are for convenience of reference and shall in no way define, increase,
limit or describe the scope or intent of any provision of this Lease.  Any
indemnification or insurance of Landlord shall apply to and inure to the benefit
of all the following “Landlord Entities”, being Landlord, Landlord’s investment
manager, and the trustees, boards of directors, officers, general partners,
beneficiaries, stockholders, employees and agents of each of them.  Any option
granted to Landlord shall also include or be exercisable by Landlord’s trustee,
beneficiary, agents and employees, as the case may be.  In any case where this
Lease is signed by more than one person, the obligations under this Lease shall
be joint and several.  The terms “Tenant” and “Landlord” or any pronoun used in
place thereof shall indicate and include the masculine or feminine, the singular
or plural number, individuals, firms or corporations, and their and each of
their respective successors, executors, administrators and permitted assigns,
according to the context hereof.  The term “rentable area” shall mean the
rentable area of the Premises or the Building as calculated by the Landlord on
the basis of the plans and specifications of the Building including a
proportionate share of any common areas.  Tenant hereby accepts and agrees to be
bound by the figures for the rentable square footage of the Premises and
Tenant’s Proportionate Share shown on the Reference Pages; however, Landlord may
adjust either or both figures if there is manifest error, addition or
subtraction to the Building or any business park or complex of which the
Building is a part, remeasurement or other circumstance reasonably justifying
adjustment.  The term “Building” refers to the structure in which the Premises
are located and the common areas (parking lots, sidewalks, landscaping, etc.)
appurtenant thereto.  If the Building is part of a larger complex of structures,
the term “Building” may include the entire complex, where appropriate (such as
shared Expenses or Taxes) and subject to Landlord’s reasonable discretion.

 

31.           TENANT’S AUTHORITY.  If Tenant signs as a corporation,
partnership, trust or other legal entity each of the persons executing this
Lease on behalf of Tenant represents and warrants that Tenant has been and is
qualified to do business in the state in which the Building is located, that the
entity has full right and authority to enter into this Lease, and that all
persons signing on behalf of the entity were authorized to do so by appropriate
actions. Tenant agrees to deliver to Landlord, simultaneously with the delivery
of this Lease, a corporate resolution, proof of due authorization by partners,
opinion of counsel or other appropriate documentation reasonably acceptable to
Landlord evidencing the due authorization of Tenant to enter into this Lease.

 

32.           FINANCIAL STATEMENTS AND CREDIT REPORTS.  At Landlord’s request,
Tenant shall deliver to Landlord a copy, certified by an officer of Tenant as
being a true and correct copy, of Tenant’s most recent audited financial
statement, or, if unaudited, certified by Tenant’s chief financial officer as
being true, complete and correct in all material

 

16

--------------------------------------------------------------------------------


 

respects.  Tenant hereby authorizes Landlord to obtain one or more credit
reports on Tenant at any time, and shall execute such further authorizations as
Landlord may reasonably require in order to obtain a credit report.

 

33.           COMMISSIONS.  Each of the parties represents and warrants to the
other that it has not dealt with any broker or finder in connection with this
Lease, except as described on the Reference Pages.

 

34.           TIME AND APPLICABLE LAW.  Time is of the essence of this Lease and
all of its provisions.  This Lease shall in all respects be governed by the laws
of the state in which the Building is located.

 

35.           SUCCESSORS AND ASSIGNS.  Subject to the provisions of Article 9,
the terms, covenants and conditions contained in this Lease shall be binding
upon and inure to the benefit of the heirs, successors, executors,
administrators and assigns of the parties to this Lease.

 

36.           ENTIRE AGREEMENT.  This Lease, together with its exhibits,
contains all agreements of the parties to this Lease and supersedes any previous
negotiations.  There have been no representations made by the Landlord or any of
its representatives or understandings made between the parties other than those
set forth in this Lease and its exhibits.  This Lease may not be modified except
by a written instrument duly executed by the parties to this Lease.

 

37.           EXAMINATION NOT OPTION.  Submission of this Lease shall not be
deemed to be a reservation of the Premises.  Landlord shall not be bound by this
Lease until it has received a copy of this Lease duly executed by Tenant and has
delivered to Tenant a copy of this Lease duly executed by Landlord, and until
such delivery Landlord reserves the right to exhibit and lease the Premises to
other prospective tenants.  Notwithstanding anything contained in this Lease to
the contrary, Landlord may withhold delivery of possession of the Premises from
Tenant until such time as Tenant has paid to Landlord any security deposit
required by Article 5, the first month’s rent as set forth in Article 3 and any
sum owed pursuant to this Lease.

 

38.           RECORDATION.  Tenant shall not record or register this Lease or a
short form memorandum hereof without the prior written consent of Landlord, and
then shall pay all charges and taxes incident such recording or registration.

 

39.           TENANT REPRESENTATION.  Tenant hereby represents and warrants that
it is successor-in-interest by merger to Optical Data Systems, Inc., and Optical
Data Systems, Inc. is no longer a legal entity in existence as of the date of
this Lease.  Tenant hereby acknowledges that in the event that the foregoing
representation is untrue, this Lease shall become null and void and the Original
Lease shall be reinstated.  If the Original Lease is reinstated pursuant to this
Section 39, the term of the Original Lease shall be extended to expire on the
Termination Date of this Lease.

 

40.           LIMITATION OF LANDLORD’S LIABILITY.  Redress for any claim against
Landlord under this Lease shall be limited to and enforceable only against and
to the extent of Landlord’s interest in the Building.  The obligations of
Landlord under this Lease are not intended to be and shall not be personally
binding on, nor shall any resort be had to the private properties of, any of its
or its investment manager’s trustees, directors, officers, partners,
beneficiaries, members, stockholders, employees, or agents, and in no case shall
Landlord be liable to Tenant hereunder for any lost profits, damage to business,
or any form of special, indirect or consequential damages.

 

 

LANDLORD:

 

 

TENANT:

 

 

 

 

 

CALWEST INDUSTRIAL HOLDINGS TEXAS, L.P.,
a Delaware limited partnership

 

INTRUSION INC., a Delaware corporation

 

 

 

By:

   CALWEST TEXAS, LLC, a Delaware limited
liability company

 

 

 

Its:

General Partner

 

 

 

By:

RREEF Management Company, a Delaware
corporation, its Property Manager

 

 

 

 

 

 

 

 

By:

 

/s/ CYNTHIA A. PRENDERGAST

 

 

By:

 

/s/ G. WARD PAXTON

 

 

 

 

 

 

 

 

 

 

Name:

 

Cynthia A. Prendergast

 

 

 

Name:

 

G. Ward Paxton

 

 

 

 

 

 

 

 

 

 

Title:

 

District Manager

 

 

 

Title:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

Dated:

                   

March 23   

, 2004

 

 

Dated:

 

March 16

, 2004

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES

 

attached to and made a part of Lease bearing the

Lease Reference Date of January 12, 2004 between

CALWEST INDUSTRIAL HOLDINGS TEXAS, L.P., as Landlord and

INTRUSION INC., as Tenant

 

Exhibits A is intended only to show the general layout of the Premises as of the
beginning of the Term of this Lease.  It does not in any way supersede any of
Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations.  It is not to be scaled; any measurements or distances shown
should be taken as approximate.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1 – SITE PLAN

 

attached to and made a part of Lease bearing the

Lease Reference Date of January 12, 2004 between

CALWEST INDUSTRIAL HOLDINGS TEXAS, L.P., as Landlord and

INTRUSION INC., as Tenant

 

Exhibits A-1 is intended only to show the general layout of the Premises as of
the beginning of the Term of this Lease.  It does not in any way supersede any
of Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations.  It is not to be scaled; any measurements or distances shown
should be taken as approximate.

 

--------------------------------------------------------------------------------


 

EXHIBIT B – INITIAL ALTERATIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of January 12, 2004 between

CALWEST INDUSTRIAL HOLDINGS TEXAS, L.P., as Landlord and

INTRUSION INC., as Tenant

 

Tenant shall take the Premises in its “as-is” condition, except for certain
Leasehold Improvements to be completed by Landlord, at Landlord’s cost and
expenses, as set forth below.

 

Tenant hereby acknowledges and agrees that Tenant is responsible for the cost of
replacement of the HVAC units pursuant to Exhibit C of the Original Lease. 
Landlord is in the process of replacing the HVAC units.  Landlord and Tenant
hereby acknowledge and agree that (a) Tenant’s share of the total cost of such
replacement is $325,763.22 and (b) after applying a credit to Tenant in the
amount of $102,890.79 (representing overpaid CAM charges for 2001 and 2002),
Tenant owes $222,872.43 to Landlord for HVAC replacement.               Landlord
hereby agrees to amortize Tenant’s portion of the cost of such units over
fifteen (15) years, and Tenant will be responsible for making monthly payments
only during the term of the remainder of the current lease or any extension
thereof; therefore, commencing February 1, 2004, and continuing throughout the
term of the Lease and any extension thereof, Tenant hereby agrees to pay to
Landlord $1,238.18 per month (“HVAC Expenses”).  Landlord and Tenant hereby
covenant and agree to (a) cooperate with each other and any contractors
performing such HVAC replacement and (b) use their best efforts to facilitate
the completion of such HVAC installation.

 

Landlord and Tenant further agree that Landlord shall promptly complete the HVAC
installation at the Building and Tenant shall cooperate, including, without
limitation, allowing Landlord reasonable access to Tenant’s telecommunications
room.  Landlord agrees to timely replace all missing or damaged ceiling tiles in
the Premises after completion of the HVAC installation and further agrees to
leave all affected areas of the Building and the Premises in clean condition
with all debris, trash and dirt removed. Upon completion of Phase I of the HVAC
installation and subsequent clean-up related thereto, Tenant shall have a period
of 45 days in which to move from its existing space to its new Premises and
shall complete such relocation without such 45-day period.

 

--------------------------------------------------------------------------------


 

EXHIBIT C – COMMENCEMENT DATE MEMORANDUM

 

attached to and made a part of Lease bearing the

Lease Reference Date of January 12, 2004 between

CALWEST INDUSTRIAL HOLDINGS TEXAS, L.P., as Landlord and

INTRUSION INC., as Tenant

 

COMMENCEMENT DATE MEMORANDUM

 

INTENTIONALLY DELETED

 

--------------------------------------------------------------------------------


 

EXHIBIT D – RULES AND REGULATIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of January 12, 2004 between

CALWEST INDUSTRIAL HOLDINGS TEXAS, L.P., as Landlord and

INTRUSION INC., as Tenant

 

1.             No sign, placard, picture, advertisement, name or notice shall be
installed or displayed on any part of the outside or inside of the Building
without the prior written consent of the Landlord, which shall not be
unreasonably withheld.  Landlord shall have the right to remove, at Tenant’s
expense and without notice, any sign installed or displayed in violation of this
rule.  Notwithstanding the foregoing, Landlord hereby consents to the sign
currently located on the Building; provided, however, that Landlord may require
that Tenant immediately remove such sign in the event that another tenant enters
into a lease with Landlord covering any portion of the Building.  All approved
signs or lettering on doors and walls shall be printed, painted, affixed or
inscribed at Tenant’s expense by a vendor designated or approved by Landlord. 
In addition, Landlord reserves the right to change from time to time the format
of the signs or lettering and to require previously approved signs or lettering
to be appropriately altered.

 

2.             If Landlord objects in writing to any curtains, blinds, shades or
screens attached to or hung in or used in connection with any window or door of
the Premises, Tenant shall immediately discontinue such use.  No awning shall be
permitted on any part of the Premises.  Tenant shall not place anything or allow
anything to be placed against or near any glass partitions or doors or windows
which may appear unsightly, in the opinion of Landlord, from outside the
Premises.

 

3.             Tenant shall not obstruct any sidewalks, halls, passages, exits,
entrances, elevators, or stairways of the Building. No tenant and no employee or
invitee of any tenant shall go upon the roof of the Building.

 

4.             Any directory of the Building, if provided, will be exclusively
for the display of the name and location of tenants only and Landlord reserves
the right to exclude any other names. Landlord reserves the right to charge for
Tenant’s directory listing.

 

5.             All cleaning and janitorial services for the Building and the
Premises shall be provided exclusively through Landlord.  Tenant shall not cause
any unnecessary labor by carelessness or indifference to the good order and
cleanliness of the Premises.  Landlord shall not in any way be responsible to
any Tenant for any loss of property on the Premises, however occurring, or for
any damage to any Tenant’s property by the janitor or any other employee or any
other person.

 

6.             The toilet rooms, toilets, urinals, wash bowls and other
apparatus shall not be used for any purpose other than that for which they were
constructed.  No foreign substance of any kind whatsoever shall be thrown into
any of them, and the expense of any breakage, stoppage or damage resulting from
the violation of this rule shall be borne by the Tenant who, or whose employees
or invitees, shall have caused it.

 

7.             Tenant shall store all its trash and garbage within its
Premises.  Tenant shall not place in any trash box or receptacle any material,
which cannot be disposed of in the ordinary and customary manner of trash and
garbage disposal.  All garbage and refuse disposal shall be made in accordance
with directions issued from time to time by Landlord. Tenant will comply with
any and all recycling procedures designated by Landlord.

 

8.             Landlord will furnish Tenant two (2) keys free of charge to each
door in the Premises that has a passageway lock.  Landlord may charge Tenant a
reasonable amount for any additional keys, and Tenant shall not make or have
made additional keys on its own. Tenant shall not alter any lock or install a
new or additional lock or bolt on any door of its Premises.  Tenant, upon the
termination of its tenancy, shall deliver to Landlord the keys of all doors
which have been furnished to Tenant, and in the event of loss of any keys so
furnished, shall pay Landlord therefore.

 

9.             If Tenant requires telephone, data, burglar alarm or similar
service, the cost of purchasing, installing and maintaining such service shall
be borne solely by Tenant.  No boring or cutting for wires will be allowed
without the prior written consent of Landlord.

 

10.           No equipment, materials, furniture, packages, bulk supplies,
merchandise or other property will be received in the Building or carried in the
elevators except between such hours and in such elevators as may be designated
by Landlord.  The persons employed to move such equipment or materials in or out
of the Building must be acceptable to Landlord.

 

--------------------------------------------------------------------------------


 

11.           Tenant shall not place a load upon any floor, which exceeds the
load per square foot, which such floor was designed to carry and which is
allowed by law.  Heavy objects shall stand on such platforms as determined by
Landlord to be necessary to properly distribute the weight.  Business machines
and mechanical equipment belonging to Tenant which cause noise or vibration that
may be transmitted to the structure of the Building or to any space in the
Building to such a degree as to be objectionable to Landlord or to any tenants
shall be placed and maintained by Tenant, at Tenant’s expense, on vibration
eliminators or other devices sufficient to eliminate the noise or vibration.
Landlord will not be responsible for loss of or damage to any such equipment or
other property from any cause, and all damage done to the Building by
maintaining or moving such equipment or other property shall be repaired at the
expense of Tenant.

 

12.           Landlord shall in all cases retain the right to control and
prevent access to the Building of all persons whose presence in the judgment of
Landlord would be prejudicial to the safety, character, reputation or interests
of the Building and its tenants, provided that nothing contained in this rule
shall be construed to prevent such access to persons with whom any tenant
normally deals in the ordinary course of its business, unless such persons are
engaged in illegal activities.  Landlord reserves the right to exclude from the
Building between the hours of 6 p.m. and 7 a.m. the following day, or such other
hours as may be established from time to time by Landlord, and on Sundays and
legal holidays, any person unless that person is known to the person or employee
in charge of the Building and has a pass or is properly identified.  Tenant
shall be responsible for all persons for whom it requests passes and shall be
liable to Landlord for all acts of such persons.  Landlord shall not be liable
for damages for any error with regard to the admission to or exclusion from the
Building of any person.

 

13.           Tenant shall not use any method of heating or air conditioning
other than that supplied or approved in writing by Landlord.

 

14.           Tenant shall not waste electricity, water or air conditioning. 
Tenant shall keep corridor doors closed. Tenant shall close and lock the doors
of its Premises and entirely shut off all water faucets or other water apparatus
before Tenant and its employees leave the Premises.  Tenant shall be responsible
for any damage or injuries sustained by other tenants or occupants of the
Building or by Landlord for noncompliance with this rule.

 

15.           Tenant shall not install any radio or television antenna,
satellite dish, loudspeaker or other device on the roof or exterior walls of the
Building without Landlord’s prior written consent, which consent may be withheld
in Landlord’s sole discretion, and which consent may in any event be conditioned
upon Tenant’s execution of Landlord’s standard form of license agreement. 
Tenant shall be responsible for any interference caused by such installation.

 

16.           Tenant shall not mark, drive nails, screw or drill into the
partitions, woodwork, plaster, or drywall (except for pictures, tackboards and
similar office uses) or in any way deface the Premises.  Tenant shall not cut or
bore holes for wires.  Tenant shall not affix any floor covering to the floor of
the Premises in any manner except as approved by Landlord.  Tenant shall repair
any damage resulting from noncompliance with this rule.

 

17.           Tenant shall not install, maintain or operate upon the Premises
any vending machine without Landlord’s prior written consent, except that Tenant
may install food and drink vending machines solely for the convenience of its
employees.

 

18.           No cooking shall be done or permitted by any tenant on the
Premises, except that Underwriters’ Laboratory approved microwave ovens or
equipment for brewing coffee, tea, hot chocolate and similar beverages shall be
permitted provided that such equipment and use is in accordance with all
applicable federal, state and city laws, codes, ordinances, rules and
regulations.

 

19.           Tenant shall not use in any space or in the public halls of the
Building any hand trucks except those equipped with the rubber tires and side
guards or such other material-handling equipment as Landlord may approve. 
Tenant shall not bring any other vehicles of any kind into the Building.

 

20.           Tenant shall not permit any motor vehicles to be washed or
mechanical work or maintenance of motor vehicles to be performed in any parking
lot.

 

21.           Tenant shall not use the name of the Building in connection with
or in promoting or advertising Tenant’s business, except that Tenant may include
the Building name in Tenant’s address.  Landlord shall have the right,
exercisable without notice and without liability to any tenant, to change the
name and address of the Building.

 

22.           Tenant requests for services must be submitted to the Building
office by an authorized individual.  Employees of Landlord shall not perform any
work or do anything outside of their regular duties unless under special
instruction from

 

--------------------------------------------------------------------------------


 

Landlord, and no employee of Landlord will admit any person (Tenant or
otherwise) to any office without specific instructions from Landlord.

 

23.           Tenant shall not permit smoking or carrying of lighted cigarettes
or cigars other than in areas designated by Landlord as smoking areas.

 

24.           Canvassing, soliciting, distribution of handbills or any other
written material in the Building is prohibited and each tenant shall cooperate
to prevent the same.  No tenant shall solicit business from other tenants or
permit the sale of any good or merchandise in the Building without the written
consent of Landlord.

 

25.           Tenant shall not permit any animals other than service animals,
e.g. seeing-eye dogs, to be brought or kept in or about the Premises or any
common area of the Building.

 

26.           These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of any lease of any premises in the
Building. Landlord may waive any one or more of these Rules and Regulations for
the benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the tenants of the Building.

 

27.           Landlord reserves the right to make such other and reasonable
rules and regulations as in its judgment may from time to time be needed for
safety and security, for care and cleanliness of the Building, and for the
preservation of good order in and about the Building.  Tenant agrees to abide by
all such rules and regulations herein stated and any additional rules and
regulations, which are adopted. Tenant shall be responsible for the observance
of all of the foregoing rules by Tenant’s employees, agents, clients, customers,
invitees and guests.

 

--------------------------------------------------------------------------------


 

EXHIBIT E – RENEWAL OPTION

 

attached to and made a part of Lease bearing the

Lease Reference Date of January 12, 2004 between

CALWEST INDUSTRIAL HOLDINGS TEXAS, L.P., as Landlord and

INTRUSION INC., as Tenant

 

Tenant shall, provided the Lease is in full force and effect and Tenant is not
in default under any of the other terms and conditions of the Lease at the time
of notification or commencement, have two (2) successive options to renew this
Lease for a term of five (5) years each, for the portion of the Premises being
leased by Tenant as of the date the renewal term is to commence, on the same
terms and conditions set forth in the Lease, except as modified by the terms,
covenants and conditions as set forth below:

 

a.                                       If Tenant elects to exercise said
option, then Tenant shall provide Landlord with written notice no earlier than
the date which is two hundred seventy (240) days prior to the expiration of the
then current term of the Lease but no later than the date which is one hundred
twenty (180) days prior to the expiration of the then current term of this
Lease.  If Tenant fails to provide such notice, Tenant shall have no further or
additional right to extend or renew the term of the Lease.

 

b.                                      The Annual Rent and Monthly Installment
of Rent in effect at the expiration of the then current term of the Lease shall
be increased to reflect the current fair market rental for comparable space in
the Building and in other similar buildings in the same rental market as of the
date the renewal term is to commence, taking into account the specific
provisions of the Lease which will remain constant.  Landlord shall advise
Tenant of the new Annual Rent and Monthly Installment of Rent for the Premises
no later than sixty (60) days after receipt of Tenant’s written request
therefore.  Said request shall be made no earlier than thirty (30) days prior to
the first date on which Tenant may exercise its option under this Paragraph. 
Said notification of the new Annual Rent may include a provision for its
escalation to provide for a change in fair market rental between the time of
notification and the commencement of the renewal term.  In no event shall the
Annual Rent and Monthly Installment of Rent for the option period be less than
the Annual Rent and Monthly Installment of Rent in the preceding period.  Tenant
shall have ten (10) days from said notification to provide Landlord with written
notice that Tenant elects to exercise its renewal option.  If Tenant fails to
provide such notice, then Tenant will be deemed to have waived its option to
renew the Lease, and Tenant shall have no further or additional right to extend
the term of the Lease.

 

c.                                       This option is not transferable; the
parties hereto acknowledge and agree that they intend that the aforesaid option
to renew this Lease shall be “personal” to Tenant or its permitted assignees as
set forth above and that in no event will any assignee or sublessee have any
rights to exercise the aforesaid option to renew, unless approved by Landlord in
its sole and absolute discretion.

 

d.                                      As each renewal option provided for
above is exercised, the number of renewal options remaining to be exercised is
reduced by one and upon exercise of the last remaining renewal option Tenant
shall have no further right to extend the term of the Lease.

 

--------------------------------------------------------------------------------